Earl Warren: Numbers 25, 26, and 36, J.C.Fairley, et al. versus Joe T. Patterson, et al. Mr. Clerk, this isn't listed very well. You'll have to be satisfied with what I've given. We'll -- who is to address the Court first? I beg your pardon? Mr. Derfner, you may proceed with your argument.
Armand Derfner: May it please the Court. The question in these three consolidated cases from the Southern District of Mississippi is how much room Congress intended to leave when it passed the Voting Rights Act of 1965 to allow the southern states covered by the Voting Rights Act to continue evading the guarantees of the Fifteenth Amendment. The answer, we believe, is found in the provision of that Act which is involved in this case, Section 5 in which Congress, after having, in Section 4, outlawed any tests or devices when it was aiming primarily at that time literacy tests, went further and provided that no state covered by the Act might enact or seek to administer any voting qualification or prerequisite to voting where standard practice or procedure with respect to voting different from that in effect in 1964 -- November 1964 without seeking prior approval from either the Attorney General of the United States or getting a declaratory judgment from the District of Columbia -- from the United States District Court for the District of Columbia establishing that that new statute or regulation did not have a discriminatory purpose or effect. The three cases here, Number 25, Fairley versus Patterson, 26, Bunton versus Patterson, and 36, Whitley versus Williams, all involve statutes which the State of Mississippi passed in 1966 at its first legislative session after the passage of the Voting Rights Act which, we claim, have the purpose and effect of discriminating and voting by reason of race and which are covered -- which are voting laws within the meaning of Section 5 and which -- as to which, there is no dispute that these statutes were not submitted to the Attorney General or for declaratory judgment. In Number 25, Fairley versus Patterson, the legislature allowed a shift in the manner of electing -- allowed a county to adopt to shift its manner of electing the Board of Supervisors with the chief executive officers of the county from beat or district elections to at large elections. Thus, allowing a county that might have one or more Negro majority beats to elect all White supervisors if it were a White-majority County as a whole. In Number 26, Bunton, the legislature changed the office of county superintendent of education which have previously been elective to appointive post, and did so with respect to 11 counties of which 9 had Negro majorities. Mr. Lichtman will argue Number 25 and Number 26. In Number 36, Whitley versus Williams, the legislature adopted an amendment to Section 3260 which provides the manner by which independent candidates may gain -- may get on the ballot and, in effect, set up an obstacle course that was designed and had the effect of forcing independent candidates, except at great trouble and effort, to go into the democratic primary or a party primary and to avoid seeking to run as independents. The background of 19 --
Abe Fortas: Mr. Derfner, would you mind speaking a little bit closer?
Armand Derfner: I'm sorry, Justice Fortas. Number 36, Whitley versus Williams, arose in 1966. The statute involved an amendment to Section 3260, was passed in June of 1966 after Reverent Whitley and one other person had run in the democratic primary, Reverent Whitley having run for the Office of the United States Senator, having lost in the primary, and then indicating that he was interested in running in the general election. At that point, the amendment was passed and it had this effect. It multiplied the Number of signatures that a person must gain -- must get in order to gain a place in the ballot as an independent. In the case of Reverent Whitley, the Number of signatures was multiplied by -- it was changed from 1,000 to 10,000 since it was a statewide office. It required these signatures --
William O. Douglas: How many registered voters are there in that state?
Armand Derfner: In Mississippi, at that time, there were probably in the neighborhood of 400,000 or 500,000 registered voters. The second thing it did was to require that these signatures be submitted at a much earlier date than formerly. The former practice -- former statute, 3260, had provided that the required signatures be submitted 40 days before the general election, in practical effect, the end of September. The new regulation -- the new statute required that the signatures be submitted at the same time as one would qualify for running in the party primary. Now, the statutes governing running in party primaries require that 60 days before the primary a candidate submit his intent -- notice of his intention to run and a filing fee of a small amount to the Executive Committee -- Executive Secretary of his party which means that, under the new statute, whereas someone wanting to run in a party primary had to submit by some date in April, say, $100 or $200 plus a notice of intention to run. Reverent Whitley or whoever was govern -- whoever wished to run as an independent had to submit petitions with 10,000 or some-lesser Number of signatures, depending on what office was involved. The third and, in some ways, the most significant effect was to impose a new requirement that one who had voted in a party primary could not, thereafter, run as an independent. Finally, the new stat --
Potter Stewart: Anyone who's ever voted in a pri -- party primary?
Armand Derfner: No, I think the statute means that one who has voted in the primary that year for --
Potter Stewart: The last proceeding --
Armand Derfner: The primary --
Potter Stewart: Or the primary --
Armand Derfner: The primary for which -- for the same office for which he is running.
Potter Stewart: For this election.
Armand Derfner: That's right.
Earl Warren: Is that an uncommon provision in -- throughout the states?
Armand Derfner: I'm not familiar with that, Mr. Chief Justice, but I do know that that was not the provision in Mississippi before and there had been a Number of instances of people being unsuccessful in primaries and running in general elections. There's a case called Bowen versus Williams which was cited in the brief, in which precisely that happened. And, the Supreme Court of Mississippi held that there was no impediment to that being done.
Earl Warren: I suppose that was under existing law.
Armand Derfner: That's right. There is a Section 3129 in the Mississippi Code which imposes a pledge of loyalty to anyon -- on anyone voting in a party primary, but that's been held not to be enforceable in connection with his running as an independent candidate. That was the case that I was referring to.
Byron R. White: Now, Mr. Derfner, what is -- the prohibition is against running as an independent, if what?
Armand Derfner: If you have voted --
Byron R. White: If you have voted in the primary?
Armand Derfner: That's right.
Byron R. White: Not if you ran in the primary, but --
Armand Derfner: There is no prohibition in the statute against running as an independent if you have merely run but not voted in the primary. Nonetheless, one of the record shows that at least one of the people who was kept off the ballot in 1967 was kept off because he had run in the primary, though not voted. We d -- that does not appear to be, however, what the statute says.
Earl Warren: Do you attack both the merits of the situation as well as the fact that they should've gone to the Attorney General, or do you just say they should've gone to the Attorney General?
Armand Derfner: No, we believe, Your Honor, and in fact we -- I don't think we'd be here if we did not believe that this was a statute that violates the Fifteenth Amendment of the United States. We believe that --
Earl Warren: Is that before us?
Armand Derfner: No, Your Honor. All that is before you is whether this is a law with -- a law that imposes a voting prerequisite or qualification or standard practice of procedure with respect to voting. If you decide that it is, then the statute cannot, could not have been, and cannot be put into effect until the federal clearance either through the Attorney General --
Earl Warren: Is that the sole issue in the case?
Armand Derfner: That is the sole issue.
Thurgood Marshall: You did originally relied on the Fifteenth Amendment also.
Armand Derfner: The Fifteenth Amendment was in our pleading.
Thurgood Marshall: Why did you take it out?
Armand Derfner: We took it out, Justice Marshall, because we -- in 1967 when this case came up for the second time, the case came up in September, we did not believe we had enough time at that point to put on a case with respect to the Fourteenth and Fifteenth Amendments. And so, at that time, though the Fourteenth and Fifteenth Amendment claims remained in the case, and they do remain in the case, now, we entered a stipulation with the appellees, with the Attorney General, that the only issue before the District Court at that time was the issue of Section 5. This means, by the way, that we would maintain that the constitutional issues are still in the case that Section 2281 did and does apply and that, wholly apart from any question of Section 5, we were and are entitled to a three-judge Court and, therefore, that this Court would have jurisdiction by direct appeal. We did not mean, in any way, to take the Fourteenth and Fifteenth Amendment issues out of the case, and we believe, in fact, that we could prove that if we were put to it.
Thurgood Marshall: But you actually did.
Armand Derfner: Pardon me, Your Honor?
Thurgood Marshall: What did the stipulation say?
Armand Derfner: The stipulation, which is in the record at -- it's an appendix to the opinion of the three-judge Court appearing on page 39 of the record here, paragraph 5, that the only issue before the Court at this time is whether or not House Bill 68, amended Section 3260, is an attempt by the State of Mississippi to enact or seek to enact to administer any voting law within the meaning of Section 5. There's nothing in the stipulation and nothing else anywhere in the case that indicates that the constitutional issues are no longer in the case. The final requirement of the new Section 3260 was that every vote -- every signature on the petition had to be in the petitioner's own hand -- own handwriting. And, while it's not clear -- while this specific provision has not been at issue or been the specific issue involved in any of the cases in the record and it's not clear just how far this goes, we think it is open to the interpretation, and a fatal interpretation, that this require -- that this would prohibit illiterates from signing petitions on behalf of independent candidates. After the statute was passed, Reverent Whitley and two others who were kept off the ballot submitted petitions to run as independent candidates in the fall of 1966. They were ruled off the ballot not because they had not complied in time or because they had voted in the primary as to both of which this would've been an expos facto law, but because they had not submitted sufficient signatures. At that point, in the fall of 1966, we filed this suit on -- as a class action on behalf of Reverent Whitley and the two others in their capacity, both as voters and as candidates, and the three-judge Court at that time, without going into any of the statutory or constitutional issues, as an exercise of its equity, jurisdiction, and discretion ruled that these three candidates should be placed on the ballot. In 1967, the situation arose again, and at that point, as the record shows, there were at least 16 candidates ranging from people who were running for Justice of the Peace in various counties, all the way to Mrs. Fannie Lou Hamer who sought to run for state senate from Sunflower County who had been ruled off the ballot. I should mention that the 1967 elections were the statewide elections in which virtually all state offices were being chosen. This was the first time in modern history that any substantial Number of Negro candidates had run or sought to run. It was also the first time in modern history that any -- that, with the exception of a single Negro community in Mississippi, that any Negro candidates have been elected. These 16 people or more were kept off the ballot for various reasons, although they had complied or would've complied with the old provisions of Section 3260. At that time, we brought the suit on again and, this time, the three-judge Court ruled against us. And, it was from that decision which held essentially that Section 3260 dealt only with elections or with candidates but not with voting, that this appeal was taken. The point of this appeal, we submit, is very much like the point in Williams versus Roads decided by this Court yesterday in which the Court said dealt -- dealing with the right of the American Independent Party to be on the ballot, spoke of the Ohio provision as a burden on the right of qualified voters regardless of their political persuasion to cast their votes effectively. I think it's significant that Section 3260 is the first -- one of the first major attempts by the State of Mississippi to deal in any significant way with the problem of general elections. Mississippi, is perhaps the most or certainly one of the most confirmed of the one-party states of this nation, has always paid a great deal of attention to regulation of primary elections than to regulation of general elections. The two outstanding examples of that are the Corrupt Practices Act which, in Mississippi, applies only to primary elections and not to general elections and the requirement of the runoff which, again, applies only to primary elections and not to general elections. The tradition in Mississippi has always been that whoever wins the primary is essentially the winner of the general election. In most cases or many cases in recent history, there has not been any opposition at the general elections. At the same time, with the passage of the Voting Rights Act of 1965, a new factor came into Mississippi politics and this was the Negro voter.Prior to 1965, various figures in the reports of the United States Civil Rights Commission, other figures indicated that something like 7% of the eligible Negro voters in Mississippi were registered to vote. After the --
Speaker: Am I wrong in thinking that the precise issue we got before us is to the scope of the provision of the statute which refers to qualifications and prerequisites to voting or standards and practices and procedure?
Armand Derfner: That's right, Your Honor.
Speaker: It's a question of the interpretation of the coverage of that provision.
Armand Derfner: Yes, Justice Harlan.
Speaker: Your argument, so far, seems to go to the merits of this statute.
Armand Derfner: No, because we --
Speaker: What do you contend the statute covers?
Armand Derfner: We believe that Section 5 was intended to cover to be every bit as broad as the Fifteenth Amendment itself, that when Congress passed the Voting Rights of -- Act of 1965 they knew full well that this was -- that they had been relatively unsuccessful in guaranteeing the provisions of the Fifteenth Amendment before that. They had tried in 1957, in 1960, and in 1964. We believe that what Congress sought to do in 1965 was to ensure that they would not have to pass a Voting Rights Act of 1966 because they knew that on each occasion, when they had passed legislation before that, the states that they were aiming at had then come up with another new provision that had not been covered by the Act. And so, we think that Section 5 was passed very broadly in order to cover everything possible that could be covered the Fifteenth Amendment.
Speaker: Would it encompass things in your view that would not be unconstitutional in the Fifteenth Amendment?
Armand Derfner: Section -- well, Section 5 would -- the final determination of the United States District Court for the District of Columbia would cover only things that were -- no, let me put it this way. With the exception of the placing of the burden of proof, I believe that Section 5 would be the same as the -- would cover only or would prohibit after clearance only things that were in violation of the Fifteenth Amendment. In other words --
Byron R. White: A good faith literacy test itself would not be, in it of itself, violate the Fifteenth Amendment.
Armand Derfner: Right, a good faith --
Byron R. White: And held --
Armand Derfner: A good faith --
Byron R. White: And yet, obviously, would come under Section 5, wouldn't it?
Armand Derfner: No. Well, it would come under Section 5 in the sense that it would have to be cleared --
Byron R. White: Yes.
Armand Derfner: Under provisions of Section 5. I took Justice Harlan's question to indicate what would be clear to what would not be clear under Section 5, and a good faith literacy test would be cleared since it would not --
Byron R. White: I addressed you as to what specifically is the sweep of the Act. A fine question has to go to a District of Columbia Court.
Armand Derfner: I think the kind of question that has to go to the District of Columbia Court is any question relating to voting, whether it discriminates or not.
Byron R. White: And whether it violates the constitution.
Armand Derfner: That's right.
Byron R. White: It would be reapportionment of the provision.
Armand Derfner: Yes, Justice White. We think that reapportionment is one of the most significant examples of this. Any situation in which the state does anything which has the potential of depriving somebody of the right to vote on base of race or abridging --
Byron R. White: All reapportionment cases -- the constitutionality of all the reapportionment statutes must be submitted, is that so?
Armand Derfner: Not all reapportionment cases, Justice White. I think Mr. Lichtman will be dealing in somewhat more detail with the reapportionment question.
Byron R. White: Which one would?
Armand Derfner: Only reapportionment cases from the covered states --
Byron R. White: Yes.
Armand Derfner: Would be going through.
Byron R. White: Alright, all --
Armand Derfner: All those rea --
Byron R. White: All the reapportionment cases from the covered states would have the constitutionality passed upon by District of Columbia Court.
Armand Derfner: That's true. Every reapportionment case would have to be passed on not -- but not necessarily by the District of Columbia Court. In most cases, it could be done, and I believe it has been done --
Byron R. White: By the Attorney General.
Armand Derfner: By the Attorney General. And, I think the Attorney General's information indicates that there had been a great Number of submissions of reapportionment plans and that all of these have been approved. So that, in most -- and we think it's quite proper that where you have a reapportionment plan, you have the best -- you have, in a sense, the most convenient opportunity for a state to discriminate with re -- in voting with respect by -- on the basis of race in a way that seems innocent. And, we believe that where that is in fact innocent, that there will be no trouble, and where it is not in fact innocent, that is perfectly proper to have the state be required to pass muster by submitting it to the Attorney General and, if he disapproves, to decla -- to seeking declaratory judgment in the District of Columbia.
Byron R. White: Now, where does -- where -- what words in the Act do you think cover your case?
Armand Derfner: My own case, Number 36, will be covered by standard practice or procedure with respect to voting. We think that --
Byron R. White: With respect to voting?
Armand Derfner: Yes, we think that, as in Williams versus Roads, the question of who gets on the ballot is so closely related to the question of who the voter can vote for and how he can make his vote effective, that it is a question of standard practice or procedure with respect to voting.
Speaker: Why doesn't it cover quality of cases too?
Armand Derfner: Pardon me, Justice Harlan?
Speaker: Why doesn't it cover the quality of cases too with respect to voting?
Armand Derfner: I believe it does, Justice Harlan. That if, for example --
Speaker: A man who runs in the ballot no longer votes.
Byron R. White: That's a little hard.
Armand Derfner: I think it would cover that, Justice Harlan. That, again, is a sort of question that should be submitted to the Attorney General. I think, quite possibly in that situation, if they were not a racial cast to it, that that's the sort of thing that the Attorney General would approve.
Speaker: Isn't that right?
Earl Warren: It could be true.
Armand Derfner: No, I think a statute like that should be submitted, that it is covered by Section 5. You can think of the example, suppose -- take the Grandfather Clause case for this Court when -- and its progeny. Suppose the statute said not simply that one who is the -- was eligible to vote in 1867 was the ancestor of one who was eligible to vote may vote without registering, one who is not may not. Suppose the statute said one who was eligible to vote in 1867 may run for office as an independent or may run for office, if he was not so eligible to vote or his ancestor was not then he may not run for office. We think that's precisely the sort of thing that is covered by Section 5. I might say in this connection that the appellees have talked about the language of Section 5 as being somewhat narrower. They've talked about the use of the word "comply" in the second sentence of Section 5, and they've said "unless and until the clearance is obtained, no person shall be denied the right to vote for failure to comply." We think, there, that the words "comply" were not intended to be and should not be read as limiting the terms "voting standard, practice, procedure, prerequisite, or qualification." The word comply,taken in its most logical sense there, would apply to the qualification or prerequisite. It would not be an Act limiting phrase with respect to the phrases "standard practice or procedure" which were inserted in the Act after its introduction. For example, we can think of examples that I think would, even more clearly than these cases, be covered by this -- by Section 5 as to which the word "comply" would not be an appropriate word, and these have to do, for example, with various actions of the election officials. For example, chan -- a law changing the counting of the ballots from a public counting to a secret counting, or a law changing the polling places from public buildings or public places to private places, thus, allowing polling places to be held in -- on plantations or stores or what have you or, for example, a law that abolish the use of poll watchers. All these, I believe, it would clearly come within Section 5 and these do not fit as clearly within the use of the word "comply." I think those are good examples showing why the word "comply" should not be read as limiting the statute. I think the coverage of Section 5 is the fact that all these statutes may have to be submitted for approval is not one that should be regarded as a reason to narrow the scope of Section 5. Certainly, it's strong medicine but Congress knew when it passed Section 5 that it was dealing with a virulent disease and the very fact that great Numbers of submissions have come to the Attorney General from -- in almost every case from states other than Mississippi, I think, indicates that Congress meant for the easy statutes, the obvious statutes, the statues that were constitutional to sail through, and they have sailed through, but Congress meant to put a block on the states from monkeying around with the Fifteenth Amendment from doing the things that they have been doing that previous statutes had failed to curve, and --
Abe Fortas: Do you know whether Mississippi submitted anything to the Attorney General under the statute?
Armand Derfner: I think the Attorney General's records indicate, according to my information, that only one matter has ever been submitted from the State of Mississippi and that was not done by the State of Mississippi but by the Board of Supervisors of a Single County.
Earl Warren: Mr. Lichtman.
Elliott C.Lichtman: Yes, Justice --
Earl Warren: Mr. Lichtman, you may proceed.
Elliott C.Lichtman: May it please the Court. In November 1963, five White persons were elected members of the Boards of Supervisors, the principal governing officials in Adams and Forrest Counties, Mississippi, the counties involved in Fairley versus Patterson, Number 25. At that time, Negros were almost totally disenfranchised in Mississippi. In August of 1965, the Voting Rights Act was passed and, by June 1966, it was estimated that 132,000 Negros were registered to vote in Mississippi. About the same time, the Mississippi legislature amended Section 2870 of the Code and presented those five supervisors -- those five White supervisors in Adams and Forrest Counties with a vehicle or device to continue themselves in office, that is, the legislature gave those supervisors the option or the power to adopt an order switching from a district-by-district election system to an at large system in the county. Therefore, in Adams County where census figures show that Negros have a majority in beats 2 and 4, in fact, a 2-1 majority in beat 4, and where census figure shows that Whites have a countywide majority, the supervisors who were elected in November of 1963 were given a vehicle by which they could stay in power. And, in Forrest County, the other county involved in Fairley versus Patterson, where beat 3 was closely divided in 1960 and where Negros now claims a slight voting majority and where Whites have a heavy countywide voting majority, the supervisors who were elected in 1963 also chose in 1966 an at large system. A close look at this statute, Section 2870 as amended in 1966, shows that a simple majority of the supervisors, three out of five, may order an at large election where it serves their interest. In other words, suppose a Negro were elected supervisor in one of those two counties. For the next election, the remaining supervisors, those remaining supervisors could adopt a countywide at large system and ensure the defeat of that Negro supervisor elected prior to the at large system. To be sure, the statute, if you look carefully at it, contains a referendum pet -- provision, but it's hardly a safeguard here, where we can expect the countywide White majority in that referendum to ratify the decision of the supervisors to go at large. Mississippi answers "look how malapportioned we were. Our population -- our districts were very uneven in population terms, and we're only complying with the one man-one vote mandate of the United States Constitution." First of all, as Justice Harlan indicated earlier, the issue before this Court is not the precise motivation of the supervisors. That is the question for the Attorney General upon submission or for the District Court for the District of Columbia. The question for this Court is, given the real possibility that this amendment to Section 2870 is a vehicle or a device to perpetuate the disenfranchisement of Negros, does Section 5 in its broad sweep cover the new law? Appellants in Number 25 submit that this is exactly what Congress intended.That Congress intended, once and for all, to make the Fifteenth Amendment effective but, to do so, Congress concluded that any new statute relating to the effectiveness of the right to vote, that any new statute such as this, must be scrutinized by the Attorney General before it becomes operative. In Number 26, the second case, about which I shall speak, the Bunton case, we are dealing with a 1966 amendment for which Mississippi has offered no explanation. The old law was simply that old -- that all county Superintendents of Education, surely the most important single educational official in the count, the person in charge with carrying out the mandate of this Court and of the constitution to integrate schools, the old law was that this official, the county Superintendent of Education, was elected unless 20% of the voters petitioned for an election on the question of whether or not to make it appointed. Suddenly, 10 months after the passage of the Voting Rights Act, in August of 1965, 11 of Mississippi's 82 counties were, in effect, told "your county Board of Education shall appoint your superintendent of education," and the record shows that 9 of those 11 counties have Negro majorities.
Speaker: According to the law that went across the Board, in other words, Mississippi had said they were now going to go to an appointed system. The school superintendent throughout the state will be appointed.
Elliott C.Lichtman: Our position, Justice Harlan --
Speaker: And, that would've been --
Elliott C.Lichtman: Our position, Justice Harlan, would be that that, too, should be submitted to the Attorney General of the United States. I think the chances are excellent that if Mississippi had complied with Section 5 and had submitted that law, the Attorney General would not have objected within 60 days and the law would've gone into effect.
Earl Warren: Is there any population relationship to these 11 counties to the others? In other words, are they the 11 largest or the 11 smallest or anything of that kind?
Elliott C.Lichtman: The counties, I believe, are spread throughout the state, but Negros only constitute 43% of the population of all of Mississippi and the c --
Earl Warren: No, that wasn't the question I asked. Can it be said that the -- that this was done because of the size of the county, the mere size? Are these 11 -- do these 11 happen to be either the largest county -- 11 counties of the state or the smallest or --
Elliott C.Lichtman: I think they do not, Chief Justice Warren. I think the --
Earl Warren: They just take control?
Elliott C.Lichtman: The only common element is that Negros happen to be in the majority in 9 of 11 of the counties.
Earl Warren: I see.
Byron R. White: Are they in the majority in any other counties?
Elliott C.Lichtman: They are in the majority in a few others. They have 43% of the population in the total state.
Byron R. White: Well, is it very relevant in this?
Elliott C.Lichtman: Well, our point, Mr. Justice White, is that this statute withdrew the right to vote from the electors of those counties. Our position is that, given the rather strong possibility that there might have been a discriminatory motive, this is just the kind of case Congress wanted -- just the kind of statute Congress wanted submitted to the Attorney General for his scrutiny.
Byron R. White: It wouldn't make any difference what the racial makeup was in terms of the statute.
Elliott C.Lichtman: I think that's correct, but I think the particular facts are illustrative of what Mississippi is trying to do. But, technically,Even if the counties were split evenly, Black and White, the new law would still have to be submitted to the Attorney General.
Potter Stewart: Mr. Lichtman, when you answered Mr. Justice Harlan that you thought a statute submitted to the Attorney General would've been approved, now was that answer with relation to the question he put to you namely a statewide statute or are you saying that at this statute?
Elliott C.Lichtman: I was answering, I thought, his hypothetical question which referred to a statewide statute.
Potter Stewart: But you -- is that your view?
Elliott C.Lichtman: Well, in this case --
Potter Stewart: Saying it might have happened as to this statute?
Elliott C.Lichtman: In this case, I would prefer to allow the Assistant Attorney General to answer the question. My guess is that he will want to scrutinize this very carefully. I don't know what position he will take on, but the point is Mississippi had --
Potter Stewart: In any event you're not making any submission that this one ought to have clearance from the Attorney General.
Elliott C.Lichtman: Oh, absolutely not.
Potter Stewart: On the other hand, I don't see why you need to make any submission that this may be violative of the Fifteenth Amendment or may be discriminatory, or anything else. It seems to me that, as you read Section 5, that any change since -- from the way -- from the status quo of November 1, 1964, no matter how enlightened, no matter how well-motivated, and no matter how trivial is covered by the language of the statute and, from then on, it's up to the Attorney General. And, if he acts then if people are dissatisfied with his decision, then it's up to the United States District Court for the District of Columbia.
Elliott C.Lichtman: I think that's correct.
Potter Stewart: Why do you have to submit to us that this may be a discriminatory or an evilly motivated change? If you're right about the meaning of the -- of Section 5, it could be the most purely motivated, the most progressive, and enlightened or, as I say, the most trivial change in the world, and yet it comes under Section 5.
Elliott C.Lichtman: I think that's correct, Justice Stewart. Our point in going into the facts at all is that we know why Congress passed the statute. The language of Section 5 is very broad. We're really trying to show that this is the kind of thing Congress had in mind, but I agree with you that the statute could be very enlightened and, nevertheless, Attorney Gen -- the State of Mississippi, one of those half-a-dozen states or so covered by the Act, would have to submit it to the Attorney General.
Byron R. White: You would be making the same argument if Mississippi just revealed this law now, would you?
Elliott C.Lichtman: That's correct, Justice White.
Hugo L. Black: Suppose, instead of delegating his authority to the Attorney General, he had delegated it to the Chief Justice of the United States or to the Court as a whole. What would you say about that?
Elliott C.Lichtman: I think our position would be the same, Mr. Justice Black, I think the Attorney General, however, is particularly equipped since he has a Civil Rights Division to make this type of inquiry, but our position would be the same if the statute had been so-written.
Hugo L. Black: Of Course, Marbury versus Madison held it was this Court who had judicial review, not the Attorney General.
Elliott C.Lichtman: Of course, the District Court for the District of Columbia, if the Attorney General Objects, will then make the judgment as to whether or not the declaratory judgment should issue and whether or not the new law should go into effect and, of course, Mississippi could appeal from the District Court for the District of Columbia up to this Court.
Hugo L. Black: Suppose instead of the District of Columbia the Act had said the first -- the District Court in Maine.
Elliott C.Lichtman: Well, Justice Black, I would agree that the point here is that someone is scrutinizing these statutes before they go into effect and it's --
Hugo L. Black: Well, that would be alright, wouldn't it, the District Court in Maine?
Elliott C.Lichtman: I think so, Your Honor. As I stated, Mississippi has offered --
Hugo L. Black: I suppose you propose another Section by --
Elliott C.Lichtman: Excuse me.
Hugo L. Black: Some issue in Maine, all the laws become effective in Maine. They must be submitted to a District Judge in Mississippi.
Elliott C.Lichtman: Congress, in its wisdom, could do that, Mr. Justice Black.
Hugo L. Black: It could.
Elliott C.Lichtman: I believe.
Hugo L. Black: Well, I agree with you. If it can do this, it can do that.
Elliott C.Lichtman: Justice White asked Mr. Derfner earlier about reapportionment, and I would like to address myself to that for a few moments. Appellants in Fairley make no attempt to distinguish our case or to distinguish Section 5 from reapportionment cases. Our position is that Section 5 was intended to cover any new statute which relates to the effectiveness of the right to vote. Section 5 was drafted because of the constant attempts by the state, by the Southern States to "out-guest" the Federal Courts, the Justice Department, and the Congress.
Speaker: You agree the statue isn't worded that broadly.
Elliott C.Lichtman: Well, we are reading --
Speaker: Because what Congress had in mind was reverted as you say so.
Elliott C.Lichtman: We're reading essentially, Justice Harlan, Section 14 which defines voting with Section 5. Section 14 defines voting as all action necessary to make a vote effective in an election. We're reading that language into 5 to justify our broad reading. Voting cases prior to the passage of the Voting Rights Act of 1965 were very difficult to prove. They were monumental to try and, let's face it, the old laws were not working. Negros were not getting enfranchised in the southern states. A reapportionment case is precisely the same kind of case. It's difficult to prove and it's monumental to try. Moreover, because the state can justify its new law as an attempt to comply with the one man-one vote mandate of the constitution. There is the constant danger that this justification will be only a foci, but the real purpose will be a discriminatory purpose and, therefore, there's a special need to scrutinize those statutes which appear to be reapportionment plans. Now, I'm sure this Court would be concerned about any potentially disruptive or burdensome effect on reapportionment plans, but we don't think there will be any. The local District Court and the legislature will create the reapportionment plan just as before. There will be no change. The only change is that in those states that are covered by the Act, before the plan goes into effect, it must be submitted to the Attorney General.
William J. Brennan, Jr.: Are you suggesting that they perpetuate if a District Court in Mississippi directed a reapportionment plan that could not be made effective until it clears the Attorney General or the District of Columbia District Court?
Elliott C.Lichtman: That is our position, Mr. Justice Brennan. I think Mr. Pollak, the Assistant Attorney General, will relate to you that South Carolina, among others --
William J. Brennan, Jr.: I'm not speaking -- I'm speaking not of a reapportionment plan enacted by the Mississippi legislature than the absence of one of a reapportionment plan directed by a Mississippi District Court.
Elliott C.Lichtman: Well --
William J. Brennan, Jr.: Even that one, you say, will --
Elliott C.Lichtman: I think the statute can be read not to cover those types of reapportionment plans. I don't think this Court need reach that question. I think the question in this case is merely a statute passed by the legislature.
Hugo L. Black: And that, you say, would have to be submitted to the Attorney General.
Elliott C.Lichtman: Well, if I had to reach that question, my position would be that before the state makes that new plan effective, it would have to clear it with the Attorney General, but I think this Court can avoid reaching that question. That's not presented in this case.
Byron R. White: It may not -- the question of Court made plans.
Elliott C.Lichtman: Exactly.
Byron R. White: But, legislative plans --
Elliott C.Lichtman: Right.
Byron R. White: You --
Elliott C.Lichtman: That's presented by this --
Byron R. White: We're necessarily deciding this one.
Elliott C.Lichtman: I think that's presented by the Fairley case.
Potter Stewart: Legislative or, clearly, any political subdivision.
Elliott C.Lichtman: Yes, that's correct. Now, I think Mr. Pollek will say or -- that South Carolina and other states have submitted reapportionment plans and that none have been objected to so far.
Byron R. White: Well, has the District of Columbia Court then got jurisdiction to pass on new apportionment plans in the covered states?
Elliott C.Lichtman: I would phrase it this way, Mr. Justice White, if --
Byron R. White: You think the jurisdiction of all the other District Courts have been --
Elliott C.Lichtman: No, I think the local District Court in Mississippi will play the same role that it played before. It will work out the plan if the legislature is unable to. Before the new plan goes into effect, it must be submitted to the Attorney General of the United States. He then has succeeded into --
Byron R. White: Or the District Court.
Elliott C.Lichtman: Or the District Court, right. If the Attorney General objects, only in that case --
Byron R. White: Well, why isn't the --
Elliott C.Lichtman: Does the question go before the District Court of the District of Columbia.
William J. Brennan, Jr.: Well, let's see though. If -- let's assume a legislature legislatively adopt a plan of Mississippi, a challenge to it in the Federal District Court in Mississippi ultimately, let's assume, an approval of the plan. Suppose it's then taken directly here, a three-judge Court --
Elliott C.Lichtman: With approval, Your Honor, by the Attorney General?
William J. Brennan, Jr.: No, by the three-judge District Court.
Elliott C.Lichtman: Excuse me.
William J. Brennan, Jr.: It comes here and we affirm it. Now, you say, nevertheless, Mississippi can't make it effective.
Elliott C.Lichtman: Before --
William J. Brennan, Jr.: Without going to the Attorney General for his approval and thereafter, if he denied it, getting a declaratory judgment from the District Court of the District of Columbia, then comes to the Court of Appeals, and then back to us?
Elliott C.Lichtman: Except, Your Honor, the -- I just can't conceive, in a situation like that, of the Attorney General objecting. Everyone has scrutinized the plan for both Fifteenth Amendment violations, as well as Fourteenth Amendment violations.
Abe Fortas: We don't really have any such case before us, do we? The Fairley case is not the usual kind of reapportionment case because that was a case in which just a selected Number of counties were involved, isn't that right?
Elliott C.Lichtman: I think that's right, Mr. Justice Fortas, and --
Abe Fortas: And it was not -- is it stated that that statutory change in the Fairley case was adopted to comply with any requirements of this Court?
Elliott C.Lichtman: Certainly not. I'm addressing myself to this issue only because appellees in Fairley claim that that's why they did it.
Abe Fortas: But is there anything in --
Elliott C.Lichtman: But, that's actually not the question.
Abe Fortas: Is there anything in the legislative history of Mississippi in the adoption of this statutory change that would say that?
Elliott C.Lichtman: I think the legislative history is silent on the point and Mississippi has --
Abe Fortas: And, here, you have only --
Elliott C.Lichtman: Has --
Abe Fortas: Here, you have only a few counties, don't you?
Elliott C.Lichtman: Right.
Abe Fortas: And, aren't there other counties in Mississippi that are divided into districts?
Elliott C.Lichtman: All coun --
Abe Fortas: For this purpose?
Elliott C.Lichtman: All counties are divided into districts, yes.
Abe Fortas: And so, only a few of them were affected by this statutory change.
Elliott C.Lichtman: Well, the statute created the option for all of the counties to do this. To my knowledge, only a half-dozen or so have done it. Two of those are involved in this case.
Abe Fortas: It's the state's contention that --
Elliott C.Lichtman: That there --
Abe Fortas: Giving the county to narrow it -- it's the state's contention anyway, that all the counties the option to adopt this was compelled by decisions of this Court.
Elliott C.Lichtman: Well, they suggest that, in June of 1966 when they did this, that that was their motivation, and that's why I'm addressing myself to these issues, but they have injected the reapportionment question into the case and I feel that it may trouble the Court and, for that reason, I'm addressing myself to it.
Hugo L. Black: What relief is asked?
Elliott C.Lichtman: Mr. Justice Black, our relief is based on several cases, principles brought forth in several cases. We ask that this Court order Mississippi to comply with Section 5. That this Court --
Hugo L. Black: And to submit to the Attorney General.
Elliott C.Lichtman: That's correct. Now, we could also ask --
Hugo L. Black: But then, what?
Elliott C.Lichtman: Well, the question arises should they set aside the old elections and should they have new elections.
Hugo L. Black: What election was this?
Elliott C.Lichtman: In November of 1967, in the two counties that are affected in Fairley, they held at large elections.
Hugo L. Black: Now, would they have to waive them until the Attorney General passes on it and then it's attacked at Court?
Elliott C.Lichtman: Now --
Hugo L. Black: The Court of Appeals, then it comes to us? By that time, it probably --
Elliott C.Lichtman: Well, Mr. Justice Black, if the Attorney General does not object within 60 days, I think that's the end of the matter.
Hugo L. Black: What if he did?
Elliott C.Lichtman: If he does object within 60 days, he will have good reasons for doing so, I am sure, and I think the District Court for the District of Columbia in that case ought to scrutinize it and I think new elections ought to be held as soon as the Attorney General objects.
Hugo L. Black: Well, can the Court of Appeals review the District Court?
Elliott C.Lichtman: Well, you do get -- if we wait that long, we'll get into the 1971 election. For that reason --
Hugo L. Black: That's what I thought.
Elliott C.Lichtman: For that reason, our position is that, Number one, this Court should order Mississippi to comply with Section 5, i.e., s --
Hugo L. Black: How could that be done before the Court rules on it? Do you mean that the Act authorizes the Attorney General void a statement that is bad to notify the state law?
Elliott C.Lichtman: Well, the --
Hugo L. Black: Make the judgment.
Elliott C.Lichtman: The Court has two alternatives, Mr. Justice Black, in my view. If they --
Hugo L. Black: He can't command a final judgment, can he, that the state law is void?
Elliott C.Lichtman: But he can render a final judgment that the state law is okay, and that's why --
Hugo L. Black: But suppose he renders and says it's void, is that filed?
Elliott C.Lichtman: In that event, no, it's not filed. In that event, Mississippi has two alternatives. They can cease operating the new law or they can go to the District Court for the District of Columbia to seek to have a new law approved. Now, if the --
Hugo L. Black: To get them to approve the law as constitutional.
Elliott C.Lichtman: That's correct, in effect.
Hugo L. Black: As what?
Elliott C.Lichtman: As --
Hugo L. Black: As constitutional or --
Elliott C.Lichtman: As not having a discriminatory purpose, which would be that it would be constitutional.
Hugo L. Black: The result being if it's either constitutional or unconstitutional.
Elliott C.Lichtman: Right.
Thurgood Marshall: What happens if Mississippi passes a law and the Attorney General reads it in the newspaper that the law was passed and he got the US attorney in Jackson to get him a copy of the law? Could he take any action?
Elliott C.Lichtman: Certainly.
Thurgood Marshall: He could?
Elliott C.Lichtman: Certainly. He --
Thurgood Marshall: What's the magic if Mississippi has to "submit it." What's the magic in that?
Elliott C.Lichtman: Well, he could take action under the Voting Rights Act and he could also take action under the Fifteenth Amendment I thought your question was addressed to the Voting Rights Act. Under 12 (d), he could compel Mississippi to submit the law to him.
Thurgood Marshall: Well, I mean, what's the magic in submitting it, other than he gets it?
Elliott C.Lichtman: The magic is that he has an opportunity to object, and if he does object, the burden --
Thurgood Marshall: My case was, he did have a copy of the Bill as it was passed, certified copy.
Elliott C.Lichtman: Right.
Thurgood Marshall: That gives him everything he needs to start where it does.
Elliott C.Lichtman: Alright.
Thurgood Marshall: Well, what difference does it make whether he gets it from Airbab or he gets it at the State of Mississippi?
Elliott C.Lichtman: Well, the difference of course is that the burden is on Mississippi when it goes before this District Court for the District of Columbia. Mississippi must prove that its purpose was not discriminatory and its effect was not discriminatory. That's very different.
Thurgood Marshall: Well, then, I misunderstand you.I thought you said the only relief you wanted was that Mississippi should submit a copy of this Bill to the Attorney General.
Elliott C.Lichtman: Well, that's step one. If the Attorney General does not object, as far as we're concerned, it's harmless error. If the Attorney General does object, then we submit this is --
Thurgood Marshall: Well, we don't get any of that. All you ask us to do is to tell Mississippi "you must submit this to the Attorney General."
Elliott C.Lichtman: Well, we still have the problem --
Thurgood Marshall: You must give to the Attorney General a copy of the law that he's drawn a brief on.
Elliott C.Lichtman: But we still have the problem, Mr. Justice Marshall, of what happens to those people who were injured back in November of 1967. They should have had elections by the -- in Forrest and Adams County. They should have had elections for the position of County Superintendent of Education. What happens to those people? Our position is --
Thurgood Marshall: Well, then, you're asking for more than that we just ruled --
Elliott C.Lichtman: That's right.
Thurgood Marshall: That this be submitted.
Elliott C.Lichtman: That's right. We could --
Thurgood Marshall: Well, not exactly. What are you asking?
Elliott C.Lichtman: Alright, logically, we --
Byron R. White: You're not asking us to pass on the validity.
Elliott C.Lichtman: Of course not, but our position is that the law was not in effect. It should not have gone into effect in November of 1967. It will be quite --
William J. Brennan, Jr.: And, therefore, what? Do we set aside those elections in 1967?
Elliott C.Lichtman: Well, we could ask you to do that, but we think that's unrealistic because it would take more than 60 days to hold a new election. And, during that period of time, Mississippi could submit to the Attorney General. So, we're not asking you to immediately set this aside because we think that's unrealistic. We think that you should order them to submit. If they submit and the Attorney General objects, then new elections must be held. If the Attorney General does not object, then that's the end of the matter.
Hugo L. Black: Do you mean if the Attorney General objects, we won't let any Court rule on it at all? They've got to set it down then and have a new election?
Elliott C.Lichtman: That's correct. The --
Hugo L. Black: No Court ever holds this. It's --
Elliott C.Lichtman: Well, this Court, in South Carolina versus Katzenbach, interpreted Section 5 as meaning that when a new law goes into effect, it is automatically suspended. It does not go into effect. Mississippi should not have had elections in November 1967 under these new laws because it failed to clear these new laws.
Hugo L. Black: The result of that is that the Attorney General of the United States, who is not a judge, who is not in Court, can object to any state law, it's election law, and he can immediately require that state to have another election, is that right?
Elliott C.Lichtman: That' right.
Hugo L. Black: That's what I understood you to say.
Elliott C.Lichtman: Mr. Justice Black, Congress was faced with an extraordinary problem.
Hugo L. Black: I'm not talking about extraordinary --
Elliott C.Lichtman: And, that's what it did.
Hugo L. Black: Any extraordinary thing. The Constitution is an extraordinary thing.
Elliott C.Lichtman: Well, the issue, of course, was raised in South Carolina versus Katzenbach and the majority of this Court held that Section 5 was constitutional, that Section 5 immediately suspended the new law and that, until the covered state clears the new law, the law cannot go into effect. But, now, we are in 196 --
Hugo L. Black: You didn't go so far as to hold, but you're saying now that the effect of the Attorney G -- of submitting it to the Attorney General, and he's holding it there, that immediately requires the state to hold a new election.
Elliott C.Lichtman: Well --
Hugo L. Black: Which means that the Attorney General is permitted to pass without submitting to any Court on the legality of a state law.
Elliott C.Lichtman: The appropriate remedy, Mr. Justice Black, in our view, would be to immediately undo what was done incorrectly in November 1967, and we should ask you to set --
Hugo L. Black: I understand that, but you --
Elliott C.Lichtman: Set --
Hugo L. Black: But --
Elliott C.Lichtman: Set this aside, but --
Hugo L. Black: But the situation is like I said, isn't it? It gives the Attorney General the power, if he holds the thing is bad, that that is binding on the state and it must have a new election right away.
Elliott C.Lichtman: I would phrase it this way, Justice Black.
Hugo L. Black: Well, is that what it would be?
Elliott C.Lichtman: That's the effect, but Congress said the new law was bad. And, the Attorney General merely has the power --
William J. Brennan, Jr.: No, the Congress didn't look -- the Congress didn't say the new law was bad, may I suggest. What the Congress said was this state law shall not be effective unless such and such is done. Isn't that what Congress said?
Elliott C.Lichtman: That's right.
William J. Brennan, Jr.: Now, if that's so, whether or not the Attorney General approves or disapproves, whether or not -- if the Attorney General disapproves, the District Court for the District of Columbia is valid. Nevertheless, there was no state law in effect on the date of the selection.Was it?
Elliott C.Lichtman: That's correct, Mr. Justice Brennan.
William J. Brennan, Jr.: Well, then I don't understand how, under any submission you make, you can take any position other than that there was no valid election --
Elliott C.Lichtman: Well --
William J. Brennan, Jr.: In November 1967.
Elliott C.Lichtman: Mr. Justice Brennan, that is correct. All I have done this morning is to suggest that it's unrealistic for us to expect you to order a new election in 60 days when they may submit but, logically, your position is correct and I'm very happy to take that position. The November 1967 elections were not properly held because the new law was not properly clear.
William J. Brennan, Jr.: No, because the --
Elliott C.Lichtman: Therefore --
William J. Brennan, Jr.: No, because there was no law.
Elliott C.Lichtman: Well, the old law, presumably, would still be in effect.
William J. Brennan, Jr.: Well, the old law may be, but the law with -- under which r --
Elliott C.Lichtman: Right.
William J. Brennan, Jr.: The new law could not be given by force of congressional enactment --
Elliott C.Lichtman: Right.
William J. Brennan, Jr.: Any effect by the state whatsoever.
Elliott C.Lichtman: Right.
William J. Brennan, Jr.: Isn't that right?
Elliott C.Lichtman: That's right.
William J. Brennan, Jr.: If that congressional enactment of Section 5 is constitutional.
Elliott C.Lichtman: Right, and the old law was in effect. Therefore, this Court could order Mississippi to hold elections pursuant to the old law. And, we would be delighted if you would order that. I think I will save, if Your Honors permit me to, the remaining few minutes for rebuttal.
Earl Warren: Very well. Mr. Pollak.
Stephen J. Pollak: Mr. Chief Justice and may it please the Court. The issue this morning is a statutory interpretation one. It involves the responsibilities of the states and the rights of citizens under Section 5 of the Voting Rights Act of 1965. As has already been presented before the Court, the major and overwriting issue is whether failure to comply with the procedures of Section 5 precluded enforcement of the changed laws concerning the election of County Supervisors, the appointment of County Civil School Superintendents, and the requirements for qualification of Independent candidates. The argument thus far has focused on one of four issues, which the appellees have projected in the case in which we believe are in the case. I'd like to state them and I'm prepared to present argument on each of them. The first is whether Section 5 is limited to the qualifications for registration to vote or whether it reaches beyond that scope to cover changes which affect voting and may violate the Fifteenth Amendment. The second issue, not yet discussed, is whether, where a state fails to comply with the procedures of Section 5, a person whose vote is affected has a private right of action to seek to enjoin the enforcement of that changed law. The third issue is whether, if such a private right of action is authorized by Section 5, it must be bought -- brought as the suits here were brought before three-judge Courts. And, the last issue is whether these appeals are mooted because when the Clerk of this Court requested the Attorney General for his views on March 11 of this year. He gave the Attorney General notice of the changes and the Attorney General has not made formal objection, or at least that is how the issue is stated in the appellees' briefs. I believe the facts of these cases bear witness to the prophetic vision of the Congress in enacting the Voting Rights Act. It was concerned, as the reports of the committees and the debates indicate, that once the barriers to registration were down, the states covered by the Voting Rights Act might resort, as they had resorted through previous 100 years to other statutes to preclude effective votes by Negros. The Voting Rights Act was essentially a statute which, one, suspended literacy tests and devices which had been used to discriminate and, two, has had the Courts in the previous few years sought to freeze the presently existing statutes so that when the literacy tests were out of the way and Negros were able to register, those then existing statutes would remain in effect until the Attorney General or a Court of three judges and, in turn, this Court had reviewed the change to determine that the change was not a violation of the Fifteenth Amendment. It did not put any final powers in the Attorney General, as we read it.
Hugo L. Black: To determine it was not a violation of the Fifteenth Amendment?
Stephen J. Pollak: I didn't hear the first words of your question, sir.
Hugo L. Black: Do you say someone -- until someone had reviewed it to determine whether it was a violation of the Fifteenth Amendment, who was there to review it?
Stephen J. Pollak: The Court of three judges of the United States District Court for the District of Columbia. It was logged in a Court and the only role of the Attorney General, there is no requirement as we read the -- Section 5, that the state must make a submission to the Attorney General. It may move to the three-judge Court immediately after -- when it wishes to enact or enforce a changed law. The only provision for the Attorney General is that if the state believes that it has a change which is not violative of the Fifteenth Amendment and wishes to move through this procedure established by Section 5 faster than it believes it can move to the District Court, it may submit it to the Attorney General.
William J. Brennan, Jr.: In either case where there's -- the state goes directly to District Court for the District of Columbia or after refusal of the Attorney General to approve the legislation. Was the District Court for the District of Columbia a three-judge Court?
Stephen J. Pollak: It -- we read it to require a three-judge Court, and --
William J. Brennan, Jr.: In either case?
Stephen J. Pollak: In either case.
William J. Brennan, Jr.: And then do what, appeal that record from that Court?
Stephen J. Pollak: It would be, Your Honor.
William J. Brennan, Jr.: We don't involve the District Court for the District of Columbia?
Stephen J. Pollak: No, Mr. Justice Brennan.
Hugo L. Black: In your judgment, did the case of South Carolina and Katzenbach merely approve the constitutionality of the law as far as it went or do you say that that case require that we hope that it governs however that law is applied?
Stephen J. Pollak: I believe that the decision of this Court in South Carolina validated the constitutionality of Section 5. I believe --
Hugo L. Black: To the extent of what, anyway it's applied?
Stephen J. Pollak: Well --
Hugo L. Black: Any application?
Stephen J. Pollak: I believe the first issue that is -- we've -- I articulated this morning, the scope of Section 5, is still open for this Court to rule in this case.
Hugo L. Black: That only ruled it was constitutional in so far as it required it to be submitted, isn't it? Did it hold what the effect was or could it hold that at that time, however it was applied, it was constitutional, the means of application?
Stephen J. Pollak: Your Honor, the Court had Section 5 before it, in that, a South Carolina statute changing the hours of voting from 6:00 in the evening to 7:00 in the evening was presented and the Attorney General adverted to it in the course of the argument. The Court makes reference to that change in its opinion in a foot -- in the text and also in a footnote on page 320. It also makes the statement there are indication in the record that other Sections the country listed above have also altered their voting laws since November 1, 1964, but the Court did not have before it the procedures which would be followed by the Attorney General or beyond that by the Court if there were any unusual procedures.
Hugo L. Black: Do you think it held in that case that it would be unconstitutional to be, the result, not submitting it to the Attorney General or his saying it was bad, that that would nullify state elections?
Stephen J. Pollak: Your Honor, I believe --
Hugo L. Black: Do you think that was held?
Stephen J. Pollak: I believe the Court did make this holding, not that -- I want to say --
Hugo L. Black: I believe it hold it. That wasn't the issue.
Stephen J. Pollak: I want to stay away from a statement or an argument that the Court held that if the Attorney General said it was bad, I believe those were Your Honor's words --
Hugo L. Black: Well, whatever he held.
Stephen J. Pollak: The point that the Court ruled upon was this, and I believe it did hold this. The Act suspends new voting regulations, pending scrutiny by federal authorities to depend to determine whether their use would violate the Fifteenth Amendment. I believe that the Voting Rights Act, as I've used the word before, froze the laws at the time it was passed or as of November 1, 1964.
Hugo L. Black: Was it without any Court passing on it?
Stephen J. Pollak: It froze those laws and said if the state wished to change --
Hugo L. Black: The Attorney General could freeze it.
Stephen J. Pollak: No, the Act. Congress of the United States froze it.
Hugo L. Black: Well, the Act said, as I understand it, not that it did but the one submitted to the Attorney General.
Stephen J. Pollak: No, I don't believe -- I believe what the scheme of the Act, and I'm prepared to advert to the legislative history which I think is relevant, but the scheme --
Hugo L. Black: I have no doubt about what they intended.
Stephen J. Pollak: The scheme of the Act --
Hugo L. Black: Did they settle the constitutionality of it?
Stephen J. Pollak: Your Honor --
Hugo L. Black: As applied.
Stephen J. Pollak: I believe that the Court in South Carolina v. Katzenbach and at pages 334 and 335 of 383 US did pass on the constitutionality of the sus -- of the suspension of changes and by the Congress.
Hugo L. Black: In that case, on those facts to the extent that it was applied in that way?
Stephen J. Pollak: Well, I would respectfully --
Hugo L. Black: Do you think it -- do you think in that opinion, the Court would actually begin to hold that anyway it's applied would be legal, constitutional?
Stephen J. Pollak: Well --
Hugo L. Black: You don't think that, do you?
Stephen J. Pollak: No, but, Your Honor, the application of the Act follows after the freezing. In other words, that application of the Act is the procedure by which the state may put into effect the change. The Courts of the United States, and I don't believe it reached this Court because the Voting Rights Act was passed in the intervening time, but the Lower Courts of the United States in voting rights actions had adopted the freezing principle. They had said that the laws under which Whites were permitted to vote and Negros were denied to vote, those laws or those procedures would be frozen in effect for a period of time which would allow the Negros equal rights to register. And, that was the principle which Congress embodied in Section 5.
Hugo L. Black: Well, it had -- their principle was so that the Attorney General of the United States, a prosecutorial officer who is not a judge, look at it and see if he thought it violated the Fifteenth Amendment, wasn't it?
Stephen J. Pollak: No, Your Honor, I don't --
Hugo L. Black: Or would violate it.
Stephen J. Pollak: I don't believe that was the principle. The principle was that Congress said any change shall be suspended. The present law as of November 1, 1964 shall remain in effect. Negros shall have five years. The Voting Rights Act is a five-year Act. During that five years, these laws were to be frozen. The past discrimination was to be cleansed, and Negros were to be able to vote and not, as has occurred in this case, to have to litigate the changes during that brief five-year period while the changes were in effect. The problem here --
Hugo L. Black: Do you think it was the objective of the Congress to suspend any new law and leave the old Mississippi laws that had been on the books a long time in effect?
Stephen J. Pollak: I believe that is what the Congress did and it provided a speedy mechanism to meet that situation which Your Honor poses by presentation of those laws to the Attorney General or the state, of course, has the option not to present them to the Attorney General but to go right to the three-judge Court of the District of Columbia. in that event, the suit would be against the Attorney General of the United States and I would respond at this point to the fact that I would not be prepared to concede, Your Honor, that the suit, if lodged in the District Court for Maine, would inappropriate location. I believe these decisions in the --
Hugo L. Black: Why wouldn't it, if the constitution prevented it in Maine than it more does here?
Stephen J. Pollak: I believe that the decisions of this Court have validated a suit in the District Court for the District of Columbia, and the requirement of suit here where the suit is brought against officials of the United States government, and this is their domain.
Hugo L. Black: Constitutionally speaking, what's the difference?
Stephen J. Pollak: Well --
Hugo L. Black: If a District Court of the United States is a District Court of the United States?
Stephen J. Pollak: I believe that the constitution requires that the procedure be appropriate to enforce the First Clause of the Fifteenth Amendment, and I believe that the appropriateness here called for speed and called for the Attorney General to receive that action and defend that action in the District of Columbia.
Hugo L. Black: I'm not asking you these questions with any idea, believing the idea on your part, that I think Congress is allowed full power to pass its own laws and to have its Courts judge of their constitutionality.
Stephen J. Pollak: I --
Hugo L. Black: That's quite different, however, to the question I'm asking you.
Stephen J. Pollak: Your Honor --
Hugo L. Black: The Attorney General --
Stephen J. Pollak: I had no such thought in my mind. I would've -- if -- I don't want to be repetitious, but we do not read the law to lodge a power in the Attorney General which is an absolute power --
Hugo L. Black: Well, it's to suspend the laws, isn't it?
Stephen J. Pollak: No, Your Honor. The suspension of the law was in the hands of the Congress of the United States which did do it in Section 5. The law was suspended. The change was suspended the day the law was passed, if there had been changes since November 1, 1964.
Hugo L. Black: You mean the action of Mississippi in 1965 or 1966 was suspended by Congress in an Act passed in 1964?
Stephen J. Pollak: Well, the -- Your Honor, that -- the chan -- the Act was passed in, and effective, August 6, 1965 and the change between November 1, 1964 and August 6 was suspended and changes for the five years after the effective date were suspended until this procedure was found.
Hugo L. Black: And committed them to the tender measures of the old Mississippi laws?
Stephen J. Pollak: Except in so far as those laws were suspended by the Voting Rights Act and the tests and devices were suspended. The voucher requirement, the handwriting requirement, the constitutional interpretation requirement, those were suspended by Section 4 of the Act.
Hugo L. Black: I suppose that Congress didn't sanctify the old Mississippi laws. They were still open to attack in the Courts, were they not, by everybody who was --
Stephen J. Pollak: They were open to attack and the Department of Justice was presently litigating them in 77 voting rights cases in the South, not all in Mississippi. Those cases were all pending and this Court had before it, only in earlier that year, in January of 1965 the full records of the way tests and devices has been used to discriminate the way. As Judge John Brown of the Fifth Circuit said in dissent in United States v.Mississippi, he said the barring of one contrivance has too often caused no change in result only a change in methods, and that was Judge Brown's dissent. This Court in the case reversed, in United States v. Mississippi in 380 US, just earlier in the year.
Hugo L. Black: It took care of the device, didn't they?
Stephen J. Pollak: Your Honor, it did, but the problem that was presented to the Congress in passing a -- the five-year remedial measure of the Voting Rights Act was that the period of time, as Judge Brown said a change resulted then only in the adoption of a new contrivance, that Congress met the situation whereby Negros litigated for four to five years sometimes and ultimately prevailed.
Hugo L. Black: But you say they suspended the new -- any new law and left the old laws in effect. A suspension would do that, wouldn't it?
Stephen J. Pollak: That is correct.
Hugo L. Black: That would sanctify the old law --
Stephen J. Pollak: Well --
Hugo L. Black: For that time, wouldn't it?
Stephen J. Pollak: It --
Hugo L. Black: I thought it was a fact --
Stephen J. Pollak: Congress --
Hugo L. Black: Held back in the Courts.
Stephen J. Pollak: Congress did not sanctify the --
Hugo L. Black: Well, you say you suspended it.
Stephen J. Pollak: They suspended changes.
Hugo L. Black: Any new changes.
Stephen J. Pollak: Yes, sir. We believe the words the legislative history of the initial interpretation of the statute by the Department of Justice and the interpretations given the statutes by the three states who have submitted and, by my review of our files, endeavored to comply with Section 5, that is South Carolina, Virginia, and Georgia, the interpretation of those states indicate that the coverage that is contended for in this -- in these three proceedings is the proper coverage. The opposite position, that is that the statute reaches only the qualifications for registration, has little support, we believe. The appellees cite a statement by Assistant Attorney General Burke Marshall, for whose information and knowledge of the statute I would have very great regard. Mr. Marshall responded to a question of Congressman Corman who asked him "Mr. Marshall, has the Department of Justice given any consideration to the question whether the statute should address itself to the qualifications of candidates for office?" And, Mr. Marshall responded "the main problem the Bill addresses is the qualifications of voters." Now, that, I think, must be understood in the context with which Mr. Marshall made the statement and I think it makes the point. The Bill addressed the problem that the registration requirements had been implemented and used to preclude registration by Negros. There were few Negros qualified to vote. In Homes County, one of the counties that is involved in Number 26 here, one of the school superintendent counties, in Homes, at the time the Voting Rights Act was passed, there were 100+% of the Whites registered and 0.23% of the Negros. I looked at the figure for early this year, 1968, and in Homes today it's still 100+% of the Whites but it is now 72% of the Negros, and the Negros have a majority. In any event, Congress suspending and excluding the use of tests and devices to discriminate, but it was also saying that no changes in the laws which would affect Fifteenth Amendment rights would be permitted. And, that is what it passed Section 5, the --
Hugo L. Black: I would be perfectly satisfied with your argument if Congress had held that certain things were devices and put it in an Act. What disturbs me is that that should be applied by Congress delegating their powers, at least for a time, to the Attorney General of the United States.
Stephen J. Pollak: Well, Mr. Justice Black, we don't read that as a delegation. The task --
Hugo L. Black: What could it be, except that?
Stephen J. Pollak: The body that Congress called upon to make that determination of whether the suspension should be lifted, and there's a case of controversy, is the three-judge Court for the District of Columbia.
Hugo L. Black: Whether the suspension could be lifted.
Stephen J. Pollak: That's correct.
Hugo L. Black: Until that time, the suspension was in effect by reason of the determination of the Attorney General of what --
Stephen J. Pollak: No, by reason of Congress. That's --
Hugo L. Black: Well, if you say Congress authorized him to do it, how are you going to draw a distinction?
Speaker: Well, isn't the Attorney General simply an option of the states to short-circuit litigation if they can get his approval?
Stephen J. Pollak: Mr. Justice Harlan, that is what our understanding of the law is, and that is what we read the opinion of the Chief Justice to say in the first sentence on this subject in South Carolina v. Katzenbach. The Act suspends new voting regulations and it -- there it is. The suspension -- if we --
Hugo L. Black: It suspends it on condition.
Stephen J. Pollak: No.
Hugo L. Black: Isn't that what it suspended on condition?
Stephen J. Pollak: The State of Mississippi had full 360-degree scope to bring a lawsuit in the three-judge District Court for the District of Columbia on the day it enacted these changes. The Congress made the judgment, whether it was wise or not is not mine to argue or review, and I don't think is the -- relevant unless it were a violation of the constitution. It made the judgment that on the basis of this ample record of history of discrimination, 100 years, that the present laws of these six covered states and the counties and three others were to remain in effect with the exception of the suspended ones, the tests and devices, they were to remain in effect. The Congress said "we prefer those laws until any changes are validated in a lawsuit in the District Court for the District of Columbia."
Hugo L. Black: And if it had said that unconditionally, you'd have a different case, wouldn't you?
Stephen J. Pollak: I think it did say it unconditionally.
Hugo L. Black: You do?
Stephen J. Pollak: The Attorney General --
Hugo L. Black: You think that it says unconditionally and that, here, if the Attorney Generals were not in that we could construe that Act as suspending every effort of a state to amend its election law?
Stephen J. Pollak: I think that this reach of the law is broad because, as Mr. Katzenbach in res --
Hugo L. Black: I'm confused. Do you think that -- the question I asked, can you answer that one?
Stephen J. Pollak: That all of those changes which the state may wish to make --
Hugo L. Black: That even though the Section was not bad and he'd been given no power, do you think this Court could honestly read that Act as providing that no state should change its election law or any southern state, I think they were careful not to touch it in the other, that any southern state is barred from changing any of its election laws that they have until -- indefinitely.
Stephen J. Pollak: For five years, Your Honor, I think that's what the statute means.
Hugo L. Black: That it suspends it for five years without any action on the part of the Attorney General?
Stephen J. Pollak: I think the --
Hugo L. Black: Do you think that the Act would mean that if the Attorney General Section were out?
Stephen J. Pollak: I do. I think the Attorney General has a duty, if one is submitted to him, of course the time runs against the Attorney General, 60 days.
Hugo L. Black: Well, if that's true, the Congress then, you say, froze all the election laws of the south --
Stephen J. Pollak: That's --
Hugo L. Black: For five years?
Stephen J. Pollak: That is my -- that is the way I read --
Hugo L. Black: They couldn't pass any for five years. Now, that would raise a different question in my mind.
Stephen J. Pollak: I believe that --
Hugo L. Black: I can't quite read it that way.
Stephen J. Pollak: Yes, sir. The background of this is indicated in the state --
Abe Fortas: Mr. Pollak, are you going to get to the next question that put which is whether there is a private right of action?
Stephen J. Pollak: Yes, sir, Mr. Justice Fortas. The private right of action, I believe, is indicated by the changes in the wording of the statute which were made by the Congress. As submitted by the President and the Administration, "the Bill prohibited enforcement of any," and I insert a word, "new law or ordinance imposing qualifications or procedures for voting." It was a prohibition, in those words. In made no reference in Section 5 to persons. It prohibited enforcement of a new provision. Congress refrain Section 5 and broadened it and inserted the words that until a state complies, "no person shall be denied the right to vote for failure to comply with such new qualification." And, our understanding of Section 5 is that, in adding the words "no person shall be denied the right to vote for failure to comply," Congress recognized and created a right in private persons to bring a suit to enjoin the enforcement of one of the suspended statutes. Without that provision, the private party would have to live under the changed provision and would have to travel the long route of litigation in a suit under 28 -- 42 USC 1983 in which he would live under the changed law and litigate it while the change was in effect. The private right of action permitted the plaintiff to bring suit to recognize the suspension of the statute. There's no problem about the jurisdiction for the private right of action in 28 United States Code 1343 Section 4 which authorizes relief under any act of Congress protecting civil rights, including the right to vote. We are here contending that there's an implied private right of action.This is what the Cong -- the Court recognized last term in Jones v. Mayer saying the fact that 1982 is couched in declaratory terms and provides no explicit method of enforcement, does not, of course, prevent a federal Court from fashioning an effective equitable remedy. Now, of course, there are procedures in the Voting Rights Act that provide for the enforcement and enforcement procedure for Section 5. But, in a Number of cases, Borak -- J.I. Case v. Borak and others under the securities and exchange laws, the fact that one agency has an enforcement responsibility has not prevented the Court from recognizing an implied right of private action. I would like to take a moment with respect to the three-judge Court provision where, again, a question of statutory interpretation is raised. The evolution of the words of the statute, we believe, again shows that the Congress recognized that there would be other actions besides the three-judge action in the District of Columbia. As the senate passed the Bill, Section 5 referred to the three-judge -- I'm sorry, Section 5 referred to the declaratory judgment action required to be brought in the District of Columbia, and then concluded in the last sentence such an action shall be before three judges. And, I would read that law, had it become the law passed by the Congress, as limiting the requirement of three judges to the District Court. Indeed, I might also have read it to limit or exclude any private right of action. However, the House did not accept the senate version "such an action shall be before three judges," and changed that language to read, as it now reads in the statute, "any action under this Section," and my understanding of the change in the language is that the Congress recognized that there would and could be implied private actions and provided that any im -- such private action would be before a three-judge Court.
Abe Fortas: Well, suppose we don't agree with that analysis and suppose we think that although the right was conferred by Section 5 upon the individual, the individual has to look elsewhere for his cause of action.
Stephen J. Pollak: That he has to bring it before a one-judge Court.
Abe Fortas: Well, let's say it's a question. Would he then have to bring in before the one-judge Court if, as I take it to be, situation here is also challenging the constitutionality of a state statute? At least that's still in one of these cases.
Stephen J. Pollak: No, I would believe --
Abe Fortas: Sir?
Stephen J. Pollak: I would believe, as Mr. Derfner said, that in the case where he combines a Section 5 claim with a claim of unconstitutionality under the Fifteenth Amendment that the three-judge Court is properly convened.
Abe Fortas: It's sort of pending jurisdiction, isn't it?
Stephen J. Pollak: Well, that's right. The problem is not fully resolved in these three cases, Mr. Justice Fortas.
Abe Fortas: No.
Stephen J. Pollak: Because in Number 25 and Number 26, the plaintiffs dismissed the constitutional claim.
Abe Fortas: I see.
Stephen J. Pollak: So, those cases would not properly be here if a three-judge Court is not required.
Abe Fortas: So, there, they have to derive the three-judge Court provision from the four corners of Section 5.
Stephen J. Pollak: That's right. Those two cases must find it within Section 5. We don't rely on contentions as an amicus that the general doctrines of this Court annunciated in Swift v. Wickham or other cases would validate a three-judge Court here if it can't be found.
Abe Fortas: Because, you could say that Section 5 gives the petitioners in 25 and 26 a right of action. It gives them a right, but that right -- then, it would follow -- it might follow that that right would have to be vindicated before a single judge --
Stephen J. Pollak: That is --
Abe Fortas: Except for the language you point to in Section 5, is that it?
Stephen J. Pollak: That is correct, Your Honor. Before --
Thurgood Marshall: Mr. Pollak.
Stephen J. Pollak: Yes, sir?
Thurgood Marshall: What do you say did the states point that you didn't know about this at least as of March of this year, US Attorney -- Assistant Attorney General?
Stephen J. Pollak: We would say the state is correct. We knew of these changes at that date, bug we would say that the Attorney General must rely upon formal procedures that the submission of the changes is submitted by the Chief Legal Officer of the state or the county and that we have followed those formal procedures. In the argument on South Carolina v. Katzenbach, the question of the 6:00-7:00 change by South Carolina was raised in argument, and Mr. Katzenbach said the United States has no objection to that change. It's argued by appellees that that exchange with this Court was an approval by the Attorney General of that change in -- under the terms of Section 5. In fact, I've reviewed the files of the department. South Carolina, 15 days after the argument, submitted that change in writing to the Attorney General and the Attorney General responded in writing on April 1, 1966 saying that he had no objection to that change. We must rely on the procedures that are established by Section 5. We do not feel called upon and, indeed, would've considered it out of order to have expressed an objection in a response to the clerk's request for our view because that is not the issue here, as has come out in the argument. The merits of these changes are not at issue. We have said in our brief and I would say, in oral argument, that we think each of these three changes poses a serious question of Fifteenth Amendment violation.
Byron R. White: Mr. Pollak, why should -- if there's a private action before a single judge, why shouldn't the question be limited to just whether or not the statute that's in question is covered by Section 5, and --
Stephen J. Pollak: Rather than the Fifteenth Amendment?
Byron R. White: Yes, because, otherwise, aren't you really -- doesn't the Act contemplate that the validity of the statute be passed upon by the Attorney General or the District of Columbia Court?
Stephen J. Pollak: Yes, I believe that the posing of the validity of the statute is envisioned by Section 14 of the law to be determined in the District Court for the District of Columbia.
Byron R. White: So let's assume that in this c -- in one of these cases that in a Federal District Court in Mississippi the plaintiffs ask that the statute be declared unconstitutional. Do you think the District Judge should dismiss it?
Stephen J. Pollak: I do.
Byron R. White: It is so.
Stephen J. Pollak: The statute? I thought you meant Section 5.
Byron R. White: No.
Stephen J. Pollak: We had that --
Byron R. White: The state statute.
Stephen J. Pollak: Yes, the state statute.
Byron R. White: So that, any new state laws are unattackable on constitutional grounds in any district -- in any of the covered states of the Federal District Courts.
Stephen J. Pollak: Under -- I don't think the statute withdraws power. I change my answer upon better understanding. The statute does not mean to remove the power or the right of a private citizen to sue under 1983 where his rights are deprived by an unconstitutional statute. He can still go into the -- it would really be a three-judge Court, but he can go in to litigate the constitutionality of the new law.
Byron R. White: Then why should the Federal Court -- I would agree that if -- that if the Attorney General approves a statute or 60 days went by and he didn't approve it, I would think that some citizen could still nevertheless challenge it but, until it's approved or 60 days has gone by or it's approved, then there isn't any statute at all, isn't it?
Stephen J. Pollak: I would agree with that, it's not.
Byron R. White: So then, how --
Stephen J. Pollak: It's not an effective statute and the Court should under -- the Court should understand --
Byron R. White: So, the Court should dismiss it.
Stephen J. Pollak: It should dismiss it. You're correct.
William J. Brennan, Jr.: Well --
Stephen J. Pollak: So, the jurisdiction would only -- I suppose logic would say that there's jurisdiction. There's no case or controversy until the 60 days have passed because there's no law.
William J. Brennan, Jr.: Let me get this clear then, Mr. Pollak. In one of these cases we have a Fifteenth Amendment claim, don't we?
Stephen J. Pollak: Yes, not --
William J. Brennan, Jr.: But you don't -- you're not suggesting that. As I now understand your answer to Mr. Justice White, that the fact of that challenge invokes the three-judge Court provision in it of itself.
Stephen J. Pollak: Well, Mr. Justice White has analyzed that to, correctly I believe --
William J. Brennan, Jr.: In other words, there's no statute.
Stephen J. Pollak: That's right.
William J. Brennan, Jr.: And, therefore, there is no place for the invocation on that ground of a three-judge Court. Therefore, that does come down, doesn't it, that you have to find in that case the justification for the three-judge Court within the four corners of Section 5?
Stephen J. Pollak: On that analysis, you wouldn't. That analysis strikes me as correct.
William J. Brennan, Jr.: And so, you say there should be a three-judge Court in any of these cases.
Stephen J. Pollak: That is the way we would read --
William J. Brennan, Jr.: Under Section 5?
Stephen J. Pollak: Yes, sir.
Earl Warren: Mr. Pollak, before you sit down, would you mind telling us what the extent of the relief should be in this case.
Stephen J. Pollak: The Department of Justice has, in prior cases, sought not to upset elections that have previously been held and, therefore, we would be loathed to urge this Court to order the school superintendents who were appointed or the county supervisors who were elected at large in Adams and Forrest Counties to be -- their elections be upset. We would ask this Court to declare the changed laws, in effect, perspectively and to remand to the District Court for requirement of new elections.
Speaker: Could I ask you a question just beyond that in your view in Adams and Forrest Counties. Do you think that the measure of a device and the constitutionality is in the Court now, are you saying that?
Stephen J. Pollak: No, I believe that the issue -- if I understand Your Honor, I believe the issue in the three-judge Court for the District of Columbia is the constitutionality under the Fifteenth Amendment.
Speaker: You do?
Stephen J. Pollak: I do.
Speaker: And the Act as it has been brought.
Stephen J. Pollak: That's right, and the Attorney General should apply a Fifteenth Amendment standard in offering that avenue. There's one statement by Mr. Katzenbach in the hearings in response to a question posed by Senator Irving. He said "but the f" -- this is at page 237 of the Senate Hearings, but the effort here was to get at things that were not included within the words "tests and devices" and the thought that other things that violated the Fifteenth Amendment by a state should also be subjected to judicial review. I -- it might help the Court if I just related a statistic which I assembled before I came. It came up and argument was alluded to by other counsel. The department has received 251 submissions under Section 5. It has received one submission in November of 1965 from Alabama, a submission from a county in Mississippi in 1966, one, and no submissions from the State of Louisiana. We have received a Number of submissions from the State of Georgia a Number or a few submissions from the State of Virginia and a rather large Number of submissions from the State of South Carolina. The only occasions that the department has had to state that it could not consent were one case from the State of Georgia where the change was contrary in our judgment to a prior Court decision on the same issue, the Court decision having been made after the Voting Rights Act. And, two other cases from the State of Georgia where, inadvertently, the changed statute incorporated another Section of the Georgia law by reference and that other Section provided for a test or device.
Speaker: Well, promptly speaking, generally into the Act itself.
Stephen J. Pollak: Well, we have in no case -- We must act within 60 days and in no case on the first submissions have we ever received any request to speed up our reaction. I believe we could do that and, generally, matters being what they are, we take most of the 60 days but that -- there's no necessary requirement that we do so, and the question was raised in the argument on the Section 5 aspect of the Allen case which Your Honors heard yesterday as to the speed with which it could be done. It seems to me they're -- the Department of Justice ought to be capable of dealing with these things promptly.
Potter Stewart: Well, Mr. Pollak, let's assume that you just said frankly that, with respect to one or more of these changes which are involved here, that you had no objection to them, that if they were submitted, it was submitted, you would approve it. In that particular case, would you think that there ought to be new elections? Let's assume that the super -- let's assume that the qualification case, you thought that was a perfectly good provision, and let's assume that, tomorrow, the State of Mississippi submitted it to you and you approved it in writing, what do you think this Court or the District Court should do in this case? It was no law. Even if you win, it still -- it was no law until you approved it.
Stephen J. Pollak: I do think the remand order of this Court could incorporate that provision that if the state wishes to submit the provision promptly to the Attorney General and if the Attorney General states no objection, then the provision would have been effective and, indeed, is effective and new elections are not required.
Potter Stewart: And if there were new -- certainly, if there were new elections, it would be held under the new law because it is a law then.
Stephen J. Pollak: That's right.
Potter Stewart: And -- but what if the Attorney General turns it down and the state promptly files suit to save a day with the District of Columbia Court.
Stephen J. Pollak: I believe that the proper procedures would be for the state to have available to it all of the powers of stay authority and injunctive authority pending a hearing on the merits in the three-judge Court in the District of Columbia. If my prior statements would indicate that the remand of this Court ought to preclude the state from that, I suppose I want to amend them, but I don't think that I can stray from the fact that the state of matters here was entered into by the State of Mississippi with knowledge of the Court's decision in South Carolina, with knowledge that the Court had ruled that the law was suspended and, therefore, the Court really faces the situation that Your Honors already mentioned that these laws had not been in effect down to the day. They're not in effect now under our reading of the statute.
Potter Stewart: Well, then that brings us back to the question asked to you by the Chief Justice. If the Court should agree with you on the basic merits, I didn't quite understand what you think the proper disposition of these cases should be. Remanded to the District Court, you said, and then what?
Stephen J. Pollak: Well, I stated that it should remand the case. I would respectfully suggest that it remands the case to the District Court --
Potter Stewart: Yes.
Stephen J. Pollak: With directions that the District Court declare the laws not in effect --
Potter Stewart: Yes, but --
Stephen J. Pollak: So procedures of Section 5 are followed.
Potter Stewart: But people now hold office as result of these laws, so we have to think a little bit beyond what you said.
Stephen J. Pollak: That's right, and I -- well, perhaps -- I will answer your question, but perhaps I should also ask the leave of the Court to frame paper and submit it to the Court with a careful statement of what the relief should be, not being the plaintiff parties in the case the government has not spelled out in its preparation --
Potter Stewart: That would be helpful to me from -- if you would like to do that and, from your position, as amicus to show what your thinking would be in the event that would be --
Earl Warren: Would you do that for us please, Mr. --
Stephen J. Pollak: Yes, Mr. Chief Justice, we'll do that.
Earl Warren: Of course, serve it on the other side.
Stephen J. Pollak: Oh yes, sir.
Earl Warren: Very well. Mr. Allain.
William A.Allain: Mr. Chief Justice and may it please the Court. We are a little bit concerned ourselves about the type of relief which the appellants seem to want in the Court today. We are on the impression, at first, they want to set aside the elections which were held in November and have new elections. In view of the position they have taken today, we feel that maybe one of the most important questions before the Court is whether or not this issue is moot, whether or not the submission by this Court to the Attorney General and then the submission by us in our response brief to their brief, gave them the information, gave them the notice that is required by Section 5 of the 1965 Voting Rights Act. Now, we say it is. We know of no formal submission that has to be made to the Attorney General's Office.
Byron R. White: Do you think of anything that the Attorney General says in the case that he either approves or disapproves these laws?
William A.Allain: No, sir. I think there's nothing in the briefs. In fact, he states in his brief there that he is reserving onto himself the right to approve or disapprove at a later date. We say to that que -- to that assertion, he cannot reserve onto himself longer than the 60 days which Congress itself has placed in the Act is the time in which he must make some kind of determination. Now, he speaks of a formal right. I know of no directive that the Attorney General's Office is put out on how we shall submit to the Attorney General our new laws. And, just because --
Thurgood Marshall: Well, you did --
William A.Allain: While the other states have submitted them in one matter or the other is not binding upon the State of Mississippi nor is it controlling as to the -- what Congress really intended to do in Section 5.
Byron R. White: Yes, but this case can't be moot unless you lose it first.
William A.Allain: No, Your Honor, it could be moot if they have withdrawn their request for the relief which they have passed upon. It was my understanding the position taken by counsel opposite, counsel for the appellant and not the amicus in this case, that as far as they were concerned, what they were really asking for was for this Court to tell Mississippi to submit this to the Attorney General's Office and let him approve or disapprove. Now, we say this Court cannot command nor direct the State of Mississippi to do something which is beyond the scope of the Act itself. We say, at this late date, that this has already been done, exactly what appellants want. It has been submitted to the Attorney General of the United States. He has not exercised his prerogative within the 60 days.
Abe Fortas: Who submitted that? I'd like to see --
Thurgood Marshall: Mr. Allain, the State of Mississippi has not yet submitted. I think your position that's stated in your brief is that this Court submitted it to the Attorney General.
William A.Allain: That's true, Your Honor.
Thurgood Marshall: Well, that's not what the statute says.
William A.Allain: At that time, what --
Thurgood Marshall: The statute says the state shall submit it.
William A.Allain: When we submitted our response to their brief, at that time, we put them on notice through the Attorney General's Office.
Thurgood Marshall: The statute doesn't say put on notice. It says submit.
William A.Allain: That's true, Your Honor, and I do not know what the statute really means by submit. Does it mean by telephone conversation? Does it mean by any brief? Does it mean by passing on the street if we met the Attorney General and say "we've got a new law in Mississippi"?
Thurgood Marshall: Has Mississippi done anything --
William A.Allain: Yes, Your Honor, it has.
Thurgood Marshall: Filed in March of this year to get in touch with the Attorney General by meeting them on the street or mail in or anything else?
William A.Allain: We have submitted, Your Honor, in our brief. He has been put on notice --
Thurgood Marshall: That's exactly what you did here.
William A.Allain: As required. That is the only submission that we have made. Your Honor, let me refer you to one thing that did happen, and this is a submission or at least the Attorney General Office accepted as such, we passed a constitutional amendment in which we have lowered the residence statute of Mississippi from two years to one year. They sent registrars into the State of Mississippi just recently here to register individuals under the Act. I was sitting at my desk one day. A telephone call comes in for Mr. Bob Moore of the Justice Department asking me, he said, "we have known through the paper or otherwise that this constitutional amendment had been approved." We have never submitted it. He says "is that true?" I said, "Yes." He says "is it in the constitution?" I said "yes." He said "we will not notify the federal registrars to use that as a qualification." That is submission. That is approval. Now, Your Honor, I don't know any formality. I don't see how the Attorney General's Office can stand here today and say there's some formality when they have acquiesce in a change which came about after November 1, 1964, when I have submitted it over a telephone conversation and they, through their officials and agents, have put it into effect. That, Your Honor, we think is -- actually, Section 5 is more of an informal thing and it must be tied in to whether or not a private suite can be brought. We think, actually, the legislative history shown from the -- as we quote in our brief, the Attorney General just didn't want to have to roam over the southern states.
Byron R. White: Of course, this is on the assumption that the Section 5 applies to these changes.
William A.Allain: That's true, Your Honor. I say --
Byron R. White: You don't want --
William A.Allain: At the threshold, if that was decided as a mooted question, you would not even have to reach these other questions which been brought closer.
Abe Fortas: But if you take the position that this changes have been submitted to the Attorney General of the United States by or on behalf of Mississippi, then I take it you're not going to get anything to argue about here as -- let us say, you can't do that and still say that the Act does not apply, can you?
William A.Allain: Yes, Your Honor, we could say that because if it had been a mooted question we would have no case of controversy here because the relief in question have already, or so I think have, been withdrawn as far as the appellants are concerned with. The problem is in --
Abe Fortas: Do you agree that the Act covers the various alleged tests and devices that are in issue in these cases?
William A.Allain: No, Your Honor, but, as this Court --
Abe Fortas: And, therefore, you don't agree that they'd been submitted to the Attorney General, do you?
William A.Allain: What we're saying, Your Honor, is this. We do not --
Abe Fortas: Do you or do you not?
William A.Allain: We can't submit --
Abe Fortas: Do you or do you not?
William A.Allain: No, Your Honor.
Abe Fortas: Alright.
William A.Allain: But we do not believe we had to submit it, but it was submitted and, therefore, is a mooted issue and there's nothing left for this Court to decide.
Abe Fortas: It was submitted by the Clerk of this Court. Is that what you mean?
William A.Allain: Through the Clerk and also, Your Honor, through our response brief which brought attention to the Attorney General informally or, in this case, very formally in writing that we had such a law. He had 60 days and he has done nothing about it.
Earl Warren: We'll recess now.
William A.Allain: Mr. Chief Justice, I do not intend to delay the point any longer, Your Honors, in regard to the mootness question, though we do feel it in a very serious question in this case, but I would like to refer the Court to our brief in which we have quoted from the memorandum submitted to the Attorney General in this particular case. "Since Section 5's approval procedure was devi -- designed to serve an informing function to provide a method of bringing to the attention of the government changes in state law," we again submit that this was merely to keep the Attorney General from roaming all over the southern states affected by 1965 Voting Rights Act and trying to find out every time when a new law in regard to voting was put into effect in these states. It was merely --
Speaker: What page?
William A.Allain: Page 15, Your Honor, of our brief, brief of the appellees, page 15.
Speaker: That's in the 25?
William A.Allain: That's in the 25, yes, sir.
Speaker: Yes.
William A.Allain: Which means, that we seriously urge the Court that the informing that the Attorney General received in this case was sufficient by the legislative history, by the intent of Congress, by the interpretation placed upon that Section by the Attorney General's Office themselves, that there was no need for any formal type of notice given to the Attorney General's Office. We would further direct the Court's attention or invite the Court's attention to page 22 of the memorandum of the United States as amicus. In which -- in this particular brief and on page 22 thereof, they admit or seem to admit that the Section 5 applies to reapportionment or to redistricting, what we have in this particular case before the Court today, and then they say, "the most that can be assumed from past silence is that the Attorney General was not prepared to impose an objection to the changes being at -- effective and, thus, declined to seek to compel a state or political subdivision to comply with what would have, in all likelihood, been a wholly formalistic step that would merely have delayed final implementation of a constitutional required restruction of government." They are admitting there that, as far as they're concerned, there may be other areas in which there has been a restruction of government and they did not feel that they should make them take the formalistic step. Now, this, Your Honor, does not tie in or does not fit in with Mr. Justice Brennan's remarks and I think Mr. Justice White's remarks that it is not for the Attorney General to make that decision whether or not they're going to be suspended. If they are suspended, they are suspended until, if they come within the purview of Section 5, the attorney there submitted to the Attorney General's Office and approve or disapprove then that is appeal to the Washington,, D.C. Court. What they're saying here is that there might be other areas throughout the south land, but we did not feel that we ought to take any step to make them do that. Well, if you're going to be consistent and say that Section 5 says that the Act suspends these, what he is saying is that we've got laws out there that are being suspended. We know they're being enforced, but we will not do our duty under Section 12 (d) of the Act of Sec -- in Section 12 which says that the Attorney General can bring an injunction proceeding to keep those states from doing what Section 5 says they cannot do.
Byron R. White: I assume that if what you -- if we accepted your argument that the Attorney General really has been informed and 60 days had gone by, then the plaintiffs are in shape to challenge these laws directly in the District Court for constitutionality.
William A.Allain: I would take that position, Mr. Justice White, because we take the position that they do not come under the 1965 Voting Rights Act. If the -- this Court was to hold or if the position was taken as appellants apparently take it that it does come on the 1965 Voting Rights Act, then they could not challenge it in a local District Court bec --
Byron R. White: Once the Attorney General has approved it.
William A.Allain: Yes, Your Honor. Excuse me. I misunderstood your question.
Byron R. White: You say, in effect, he has.
William A.Allain: If --
Byron R. White: And if 60 days go by.
William A.Allain: If that is correct, then they do have, and we submit in our brief, Your Honor, that they have that right, then they had the right on the local level to bring a suit under the Fifteenth Amendment which is what they -- and let me -- I'd like to clear this up in the Marshall case and in the Fairley case which is the appellant supervisors. We do not have, in that case, a Fifteenth or a Fourteenth Amendment question. That was taken out not by stipulation, as in the other two cases. That was taken out by a petition or a motion filed on the part of the appellants, an order granting that that second claim of the f -- be taken out of the lawsuit entirely. So, we stand before the Court today resting entirely upon the jurisdiction of this Court and the three-judge District Court in the trial of the District Court --
Byron R. White: On the Act.
William A.Allain: Upon the Act in it of itself.
Thurgood Marshall: Mr. Allain, assuming that these acts are covered by the Civil Rights Act of 1965, which I know you don't agree with, but assuming that for a moment, then is it your position that up until March of this year these particular Mississippi statutes were suspended and then 60 days after March, because the Attorney General didn't take any action, they get new life?
William A.Allain: Your Honor, I would think --
Thurgood Marshall: That would be an anomalous situation, wouldn't it?
William A.Allain: No, Your Honor. I think it would be more of the fact that they did not take any action is, more or less, an approval of it. And, Congress intended it to be, more or less, retroactive.
Thurgood Marshall: Well, that --
William A.Allain: That if they would become effective after that date --
Thurgood Marshall: There's nothing that you showed me so far that said the Attorney General knew about this before March, right?
William A.Allain: Right, sir.
Thurgood Marshall: So, he hadn't approved it before March.
William A.Allain: To my knowledge, he had not, sir.
Thurgood Marshall: And so, then, it was suspended because it hadn't been submitted to him.
William A.Allain: My feeling in it, Your Honor, would be that if a law was passed or put into effect and it was submitted to him and he has the 60 days, that even if he did not act within that time or he approved it, that it would be more or less retroactive and it would become effective as of the time in which it was put into effect.
Thurgood Marshall: What you're relying on the fact that he didn't disapprove it within 60 days.
William A.Allain: To my mootness argument, Your Honor, yes.
Thurgood Marshall: That's all I'm talking about.
William A.Allain: Right.
Thurgood Marshall: Well, his 60 days, according to your position, didn't start until March of this year.
William A.Allain: No, sir.
Thurgood Marshall: This year.
William A.Allain: According to my position, it was last term, Your Honor. First, when you -- when the Court had requested that this --
Thurgood Marshall: Wasn't that in March?
William A.Allain: Amicus should be filed. I'm not sure of the date, Your Honor, but I do know that it's --
Thurgood Marshall: Well, has it -- whatever date that is.
William A.Allain: Whatever date it is.
Thurgood Marshall: So, the -- he had not passed it on in one way or the other.
William A.Allain: At that time.
Thurgood Marshall: He had not had an opportunity under the statute to pass on it because it hadn't been "submitted."
William A.Allain: Until submitted by this Court.
Thurgood Marshall: So then, it was suspended.
William A.Allain: But, he's not acting up on it, Your Honor. We think Congress intended it would be retroactive and it'd be effective as of the date in which it was passed whether he approved it or whether he did not do anything about it. We think you'd almost have to read that into the Act to keep the -- to keep it from being in suspension in that period of time when nothing would be really in effect or there'd be some conflict of the law. Your Honor, we would like to say this in moot -- excuse me sir?
Earl Warren: Do you want this Court to say in any way the information about the Act goes to the Attorney General from by state by telephone or (Inaudible), that triggers the Act so far as the Attorney General is concerned or what do you concede to be the Congress in some protection kept the attention to have somebody inform those from state to the Attorney General in order to be --
William A.Allain: Your Honor, I think that he would have to have some type of idea of what's informal because I don't -- really, we may be limiting but some manner from an official of the State of Mississippi. Now, as I illustrated, the one in which the government accepted was a telephone conversation, but it did come from an Assistant Attorney General of the State of Mississippi to a Justice Department attorney. I was being somewhat facetious when I told Mr. Justice Marshall about, on a street corner or something, there would be no documented evidence of it or there would not be an official of one of the state and an official of the federal government. I'm not sure if the Chief Justice is speaking of some formality of some writing, some correspondent, some letter, or just what we have here.
Earl Warren: Not the formality of it but the informality which it seems to have had, but long to have said "no, they're not" from something that's ordinarily done in litigation that that won't be enough (Inaudible).
William A.Allain: If the Court please, they have accepted it apparently in that manner, and I will place the instruction they've placed on it.
Earl Warren: In connection with that, what would be -- Well, that ought to be our Court.
William A.Allain: I think it should be, Your Honor.
Earl Warren: In other words, do you want the Courts to determine whether the Attorney General ask him in a form of advise to look into collateral litigation. I think, in that time, we'll find out if there was any word to say about speaking to the Attorney General, that's when we're going to have a direct litigation.
William A.Allain: If the Court please, at this time, that is really -- in other words, I would rather limit it to what happened in this particular case which was a formal. I would not want to foreclose it as a case, arbitrarily in this term of Court, it might be just around the corner, but this Court does not have to make that decision. This Court does not have to go that far. This Court can merely say, in this case, this was a formal or was all that was necessary under Section 5. I would hate to --
Earl Warren: Do you have the impression that (Inaudible) you told us about a telephone conversation.
William A.Allain: Right, sir.
Earl Warren: In which somebody in the Attorney General's Office --
William A.Allain: Right, sir.
Earl Warren: (Inaudible) somebody in the State of Mississippi.
William A.Allain: Right, sir.
Earl Warren: And, do you suggest that was sufficient for the likes of the Act?
William A.Allain: I contend it was, Your Honor. I contend that the government contended that it was.
Earl Warren: That you should recognize in our decisions that that what's you're talking about.
William A.Allain: I do think so, Your Honor. I really do. Now, I would like to say this. Now, at the outset, counsel for opposite place quite a bit of their time and effort discussing ratios of Negro to White discussing the counties, how their makeup was. Now, I would be less than honest with this Court. If I was to stand before you and say there is no racial overtones here, that until I came here today I didn't realize that race was one of the prime movers of this particular lawsuit, but I will say this. Before this Court, race is not a question. As Justice Stewart said earlier, we only have a question before this Court, first, of the jurisdiction which has been limited discussion over as of this time and, secondly, whether or not this Act, I don't care where it was, I don't care if they were all-Whites or all-Negro, whether or not this type of Act in the Marshall and the Fairley case, and I would like to limit my argument to that, Mr. Wells will discuss the other cases, whether or not it came within the purview of the 1965 Voting Rights Act. And, I think I'd like to make that clear because there is no need to discuss in this case racial, but I would like to say this in regard to a question posed by Mr. Justice Fortas. We know that this Court decided in the Avery versus Midland County Texas case that the rationale of the Reynolds v.Sims goes down to the local level, and that was the first time this Court had actually made that pronouncement. April 11, 1966, shown in appellant -- appellees' brief at page 15 in Number 25, now, let's get these dates, Your Honors, April 11, 1966, the Chief Judge of the Southern District of Mississippi, Judge Harold Cox, in the case of Crosby versus Pearl River County in which a suit was filed to de -- command that -- the supervisor to redistrict, motion to dismiss was filed on the grounds that the rationale of Sims did not -- Reynolds did not come that far down. He found that it did in April 11, 1966, and he directed Pearl River County to redistrict. This Act, other suits were filed. The legislature did not pass this Act until May 27, 1966, having put on notice that the District Courts of the Southern District of Mississippi felt that the reapportionment decision did go down to the county level. Your Honors would have to be familiar with some of the counties of Mississippi to realize we don't have any debates in the legislature and the legislative history which we can bring before the Court, but many other counties in Mississippi cannot be redistrict for the simple reason that the population might be grouped up in the southern area or the northern area like in Hines County, the Jackson is grouped -- the people in Jackson are grouped up in the northeastern Section. So, the legislature felt that they must do something, put on notice by the District Court that they were going to apply this Court's decision in the Reynolds case to allow these counties to do something to comply with it. There is just an impossibility in many of the Mississippi counties, I'd say in many counties throughout the United States, to actually draw off lines, rational lines, and put the population where they would not be within a certain percent of the ratio in the five districts. Your Honor, because of the way that the population is grouped up in one area, and we must not only take in the consideration, I think this Court has said we don't have to take in completely the population, you would have all of the county grouped up in here and the people down here having very little representation. There are a Number of people scattered throughout that area but of different diverse types of economics, maybe farmers here and maybe blue-collared workers here and, up in this area, white-collared workers and your wealthier people. It has been shown just by surveys through survey companies that it is almost an impossibility in some of the counties for us to really redistrict. Now, of course, this Court, as I read the decisions, have placed in the Virginia Beach case its stamp of approval upon the very thing which these two counties had done, and also made mention and, I guess, reapproved the Virginia Beach case in the Avery versus Midland County Texas case So, what I was trying to get before the Court that, irrespective of what counsel might thought was the reason for doing this, there were good concrete reasons existing in Mississippi's District Courts.
Speaker: (Inaudible)
William A.Allain: That's true, sir.
Byron R. White: Why do you waste your time on it?
William A.Allain: Your Honor, because the counsel, I guess, spent so much time on it, there were quite a Number of questions from Court --
Byron R. White: We'll never get to the --
William A.Allain: And the bench in that regard.
Byron R. White: We'll never get to the merits.
William A.Allain: And I was really merely asking -- answering a question posed by Justice Fortas when he was, I think, he asked if there'd been any commands by the District Courts or commands by any Courts to redistrict. And, I was answering that question and, on July 27, 1966, a three-judge District Court had called upon one of the counties. That was prowled of what was done in Adams and in Forrest Counties. Now, moving on from that question, Your Honor, we come to the question which was actually raised or not raised but urged by this Court, and that is to the jurisdictional question and one in which the government was asked to file a brief. Whether or not this Court has jurisdiction because, there, was a properly convened a three-judge District Court in Mississippi. Now, we're all in accord, I think, on this one principle. How do you read the last sentence of Section 5 of the 1965 Voting Rights Act? It is just that simple. Whether any action under this Section, and I'm quoting from page 6 of our brief, any action under this Section shall be heard and determined by a Court of three judges. Now, we say that that sentence was merely referring to the subject matter that is referred to in Section 5. The only subject matter referred to in Section5, the only action referred to in Section 5 in the Court is a declaratory judgment in the District Court of Washington,, D.C. And, that is when if first we have submitted our new laws to the Attorney General's Office and he has refused to approve it and then we file our case in the Washington, D.C.Court or if we wanted to bypass for some reason, I don't know what reason we might have, the Attorney General's Office, we proceed originally in the Washington, D.C. Court. That is the only action, Court action, with Section 5 or the subject matter of Section 5 is concerned with. And, we say to the Court that that terminology, under this Section, was referring to the declaratory relief or declaratory judgment in the Washington, D.C. Court, and this Court does not have jurisdiction because the three-judge Appellate Court -- I mean, three-judge District Court in the Southern District of Mississippi was improperly convened. If any action lied at all, forgetting about all the other technicalities, the jurisdiction would have been in a one-judge District Court. And, as I say, of course, we'll admit that is not necessarily compel, as Justice Holland said in the Swift case, does not compel a reading of that but it is a more appropriate reading, and the rationale of the Swift case was, in construing 2281, that anytime we construe any section which gives jurisdiction to a three-judge Court we should construe it in a limited manner to keep from placing the burden upon three judges and the Appellate Court. Now, counsel opposite says that it is appropriate. Why is it appropriate? Because of the rationale of 2281 and the concern of Congress that we have here a clash between the State of Mississippi and appellants on what we can enforce and what we cannot enforce. Well, of course, that isn't true, and that was laid to rest in the Swift case. We are not really concerned with a clash between the State of Mississippi and its laws on a constitutional ground. We are merely concerned with the same clash that you found in the Swift case with the Supremacy Clause and whether or not what we had done in Mississippi is in disregard to an Act of Congress. So, it does not rise to the dignity of what Congress was worried about when they enacted 2281. It does not rise to the dignity of a one-judge District Court enjoining the operation of a state law on unconstitutional grounds. And, as this Court held in the Philips case, if we are merely talking about whether an individual was unconstitutionally applying the law, even in that case, we would not have this situation.
Thurgood Marshall: Mr. Allain, why do you think they require a three-judge Court from the district on the same Act, instead of having a one-judge?
William A.Allain: In the District Court of, D.C.? Your Honor, when you go to the Washington, D.C. Court, you go up there as the petitioner, but you have to prove this and the burden of proof rests on you. You have to prove that this law was not passed for the purpose and effect of denying someone their constitutional rights, voting rights, because of race. It is a Fifteenth Amendment question in that sense. You would think that 2281 would give you jurisdiction. There is a colloquy between Senator Irving and Senator Katzenbach -- I mean, Attorney General Katzenbach --
Thurgood Marshall: Councilman.
William A.Allain: Which we have cited in our brief.
Thurgood Marshall: Yeah, I know.
William A.Allain: And, which say even though you have the same effect, even though that Court is making a declaratory judg -- is denying your declaratory judgment is what they're doing, in essence they are saying this. You have not proved that the purpose and effect of this Act is not unconstitutional.
Thurgood Marshall: I thought that the reason was they didn't want one single judge to pass on life and death of a state statute, one, and, two, rapid access to this Court was the reason for the three-judge Court in the District of Columbia.
William A.Allain: You're absolutely correct, Mr. Marshall.
Thurgood Marshall: Well, that's -- I think that Congress is a little on the other argument that when an individual sues he has to have -- one judge is enough.
William A.Allain: With all deference to Your Honor, it does not because it does not draw into question the same type of Act.
Thurgood Marshall: I see.
William A.Allain: It does not draw in the question on constitutionality. It does not draw in the question of the constitutionality of the Fifteenth Amendment. It merely draws into question what was drawn in the question in the Swift case, the Supremacy Clause in which this Court said that that would not reached the dignity in which Congress was concerned with. And, I think that colloquy between those two gentlemen in the hearings recognized it was actually -- what you're doing is the same thing.
Byron R. White: But, it seems to me that if there's a private right of action to determine coverage in the first place, it's either going to be under Section 5 or it isn't going to be anywhere, isn't it? I mean, the right of these parties to be in Court at all to determine the coverage of Section 5.
William A.Allain: That's right, Your Honor. That's correct.
Byron R. White: It -- their right either arises from Section 5 or it doesn't exist.
William A.Allain: If they have --
Byron R. White: Isn't that right?
William A.Allain: If they have a right --
Byron R. White: In either --
William A.Allain: Your Honor, it is not really -- I hate to get in rights because we've made the distinction in our brief to the Court between remedies and right, but let's forget about that in this instance. If they have some kind of right to enforce Section 5, they have another jurisdictional statute which they have alluded to, which they have asserted in their complaint that they had been denied some right given to them by Congress. But, we are merely talking about what did Congress mean about is that a right under this pursuant to or is it pursuant to a general jurisdictional statute of a right which hwas vested under Section 5?
William J. Brennan, Jr.: Forgetting right, do they have a cause of action which arises under Section 5? Does the individual get the word "right?"
William A.Allain: No, they do not.
William J. Brennan, Jr.: They do not at all?
William A.Allain: They do not.
William J. Brennan, Jr.: Well, then, it wouldn't matter whether it was a single-judge or a three-judge Court. How could it?
William A.Allain: Justice White had, I think, assumed that they had a right under Section 5.
Byron R. White: Well, I don't --
William A.Allain: I thought this question to me was the assumption of a right.
Byron R. White: I don't care what words you use. I just want to know whether -- what dose Section 5 say, any action under this Section?
William A.Allain: That's right, Your Honor.
Byron R. White: Will be heard by a three-judge Court.
William A.Allain: In the action under, and what we had claimed in the --
Byron R. White: Alright, now, I'll just -- if this action isn't -- is auth -- if these people can stay in Court at all with this cause of action, is it an action under Section 5?
William A.Allain: Not in intent of Congress in the way the language is written. The jurisdiction --
Byron R. White: Well, how will they get into Court at all then?
William A.Allain: The jurisdiction is what we're speaking of.
Byron R. White: Where does their cause of action come from though?
William A.Allain: It comes from the general jurisdiction statute which allows him to seek injunctive relief, I believe.
William J. Brennan, Jr.: But jurisdictional statutes don't create cause of action.
Byron R. White: Heavens, no.
William A.Allain: What I'm trying to --
William J. Brennan, Jr.: Really, what they're asking, as I understand, you've isolated this to the single question. They're asking that it be adjudicated that Section 5 covers these Mississippi statutes. So, it's a question of coverage within or under Section 5, isn't it?
William A.Allain: I'm -- yes, Your Honor, but --
William J. Brennan, Jr.: Isn't it practically what -- that's what they're after. They want the Court to say that these Mississippi statutes come within the purview of Section 5.
William A.Allain: Right.
William J. Brennan, Jr.: If that's true --
William A.Allain: They're asking for --
William J. Brennan, Jr.: Why is it that the Voting Rights covers Section 5?
William A.Allain: They are asking for more. They are asking for the language that any action brought under --
William J. Brennan, Jr.: Essentially, isn't that what they're after?
William A.Allain: Essentially, that's what they're after.
William J. Brennan, Jr.: That's what this lawsuit is all about and whether or not it is obvious to the Court is certainly, as a matter of fact, that there are meetings there.
William A.Allain: With difference to Your Honor, I do not think that if we found that they had a right existing or given to them by Section 5 that the action under Section 5 which Congress was referring to is that action. I think that's under the general jurisdictional statute.
William J. Brennan, Jr.: That's right that the Congress didn't say any action under Section 5. It's limited only to an Act that's brought into Court, isn't it?
William A.Allain: Right.
William J. Brennan, Jr.: Nevertheless, it certainly is arguable if their cause of action, namely where Mississippi is practically covered under Section 5, it's an act under Section 5, that Congress said any action under Section 5 that's brought into Court.
William A.Allain: Yes, Your Honor, I said it was not -- this language did not compel that reading. It was a more appropriate reading of it, and with the rationale of the Swift case. I would not say -- I stand before this Court and say this Court would be way off base if it did so hold, but I think our interpretation in the legislative history and the type of action talking about in the three-judge situation would lead to the more appropriate reading which we say should be the reading.
William J. Brennan, Jr.: The legislative history for that --
William A.Allain: Yes, sir.
William J. Brennan, Jr.: Because I've forgotten it.
William A.Allain: The legislative history is rather weak in that particular --
William J. Brennan, Jr.: Yes, it doesn't appear that it came in, in connection with some adamant versions only to the District of Columbia course of action, does it?
William A.Allain: I'm not too sure of that, Your Honor.
Abe Fortas: Well, the United States suggested to us that the language as originally drafted said such action, which would seem to refer to the action brought in the District of Columbia and that was later changed, according to the United States, to any action under this Section. Do you have any observation on that?
William A.Allain: Your Honor, I do not give a lot of weight into the change into the language. I do not read it and see how it changes necessarily the reading of the language. And, as we all know, of course, somebody in Congress might have thought, one, the language might be better to bring about something and I hate to get into reason why somebody brought the language.
Abe Fortas: But you don't have --
William A.Allain: I don't think the reading itself necessarily means that.
Abe Fortas: You don't have any offsetting --
William A.Allain: No, Your Honor, I do not.
Abe Fortas: Legislative history.
William A.Allain: I don't have no offsetting legislative history. We say that the private parties lack standing for this for this simple reason. I think it showed and it's illustrative of what we've been doing here today. The 1965 Voting Rights Act is more like a jigsaw picture. I'd rather say picture than puzzle. And, it must be read together and, like a jigsaw, when you pull one piece of it out and isolate it and say, now, what does this section say, that's when you find yourself in trouble. Now, we think the entire Act, as we said before, was remedies and not rights. And, as this Court said in the South Carolina case, speaking through the Chief Justice, that this Act created new and stringent remedies that this Act and Congress had marshaled an array of weapons to be used effectively by the United States, and we feel that it --
Earl Warren: For what purpose?
William A.Allain: For the purpose, Your Honor, of, one, seeing that no one is denied in the future any of their constitutional rights and to eradicate what rights have been denied in the past.
Earl Warren: Rights, we get back to the rights.
William A.Allain: That's true, Your Honor, but the Act itself, and as Your Honor stated, the Act itself, we're talking about the Fifteenth Amendment. That is where the rights come from. South Carolina -- in South Carolina, Your Honor said that Fifteenth Amendment is self-executed, that these people had certain rights at that time. We passed the 1957 Voting Rights Act. We passed the 1960 Voting Rights Act. We passed something in 1964 and, yet, their rights under the Fifteenth Amendment had not been vindicated. So, what had Congress done? Congress had created new and stringent remedies, not rights but remedies.
Earl Warren: For the vindication of the --
William A.Allain: For the vindication, and placed them on the hands of what body? The Attorney General. Why? Because it is a public interest we're talking about here and not just an individual interest. Now, it's rather odd that the government at this time takes the position that a private party can bring a lawsuit when, in the Apache County Arizona case in which we've cited in our brief citing their brief, they say the responsibility -- the complete responsibility rest with the government and, in that particular case, they tried to keep the -- some of the Indians of Arizona from intervening because they said "no, you don't have any right in this lawsuit." We are vindicating a public right and, in their brief, they took the position that the responsibility rest in the Attorney General and they set out as one of the sections, Section 5. Now, as Justice Black said in his dissent in regard to Section 5, this is something new in the law. This is something that's harsh in the law. And, as this Court said, it is harsh, but harsh means "when necessary." Therefore, we do not believe that Congress would've placed this type of action, this type of remedy in just at the whim of any individual who wanted to bring a lawsuit and say "now, look, you haven't gone up in the Attorney General's Office first." Look at the ratifications that might come from that. Let's assume that we did go to the Attorney General's Office. Let's assume that we went up there with the Act itself and said "Mr. Attorney General, here is the Act, read it and will you give us a written opinion." And, he says -- he reads and he says "that is fine,I have no objection to it." I don't know of any publication of that. I don't know how any citizen is going to know about that, but every citizen in Mississippi or Alabama, Virginia, or anybody who come within the Act can then say "well, I'm just going to bring a lawsuit because I don't think you've gone to the 1965 Voting Rights Act."
Thurgood Marshall: Well, Mr. Allain, what happens if the Attorney General never hears of the Act?
William A.Allain: Never hears of the Act? Your Honor, I think the Act --
Thurgood Marshall: What does the --
William A.Allain: Excuse me.
Thurgood Marshall: What does the person who's injured, what can he do about it?
William A.Allain: Bring it to the attention of the Attorney General of the United States.
Thurgood Marshall: How?
William A.Allain: By letter or, I hate to say telephone conversation but, by any method to relay to the Attorney General's Office.
Thurgood Marshall: But he couldn't go to Court about it?
William A.Allain: He could not go to Court about it under Section 5, Your Honor. He could go to Court about it only on the facts that it was unconstitutional under the Fifteenth Amendment.
Thurgood Marshall: Well, so many was not unconstitutional. It was just a violation of the Act.
William A.Allain: No, Your Honor, he could not.
Thurgood Marshall: So that the people that the Act was passed to protect would be out of luck.
William A.Allain: They would not be out of luck, Your Honor, because we will have to assume and Congress assumed that the Attorney General would do his duty. They have to assume that --
Thurgood Marshall: Well, I -- couldn't they assume and couldn't Congress assume that the State of Mississippi would've submitted it?
William A.Allain: We would've submitted it if we felt, Your Honor, that it was within the purview of the 1965 Voting Rights Act. But, getting back to Your Honor's question of what would the individual have to do, he could submit that to the Attorney General's Office not for approval, don't get me wrong.
Thurgood Marshall: Well, suppose he submits it to the Attorney General's Office and the Attorney General's Office doesn't pay any attention to it. Now, what rights does the citizen have after 60 days?
William A.Allain: As to the 1965 Voting Rights Act and to the suspension and the submission, none, Your Honor, because that's not a right of his. It's not his -- really the right he's got to do anything about it.
Thurgood Marshall: Well, what good is it to him?
William A.Allain: Well, Your Honor, there's a section in the Act which says that if a man is denied the right to vote, the action of vote having counted, that he can submit that to the Attorney General and the Attorney General may bring an action, and they bring an action.
Thurgood Marshall: I'm saying this is a thoroughly uncooperative Attorney General. Then, the individual citizen is without remedy.
William A.Allain: Well, Your Honor, he --
Thurgood Marshall: Since you say that this is the remedy, he is now without a remedy.
William A.Allain: He is without remedy to see that the State of Mississippi first submitted. This is something new. It's not something that he had as under the constitution. It was something Congress came up with. If Congress wanted to limit who they would allow to sue, that's Congress' --
Thurgood Marshall: Well, what happens if some Court disagrees with you in the State of Mississippi as to whether or not this is covered by the Civil Rights Act and the Attorney General does nothing, nobody else does anything, and we have a right, we've got a remedy or remedy without anything?
William A.Allain: You have a remedy, Your Honor. See, that phr -- I don't like to further the right.
Thurgood Marshall: What's the remedy?
William A.Allain: Because no right was conveyed upon him.
Thurgood Marshall: What's the remedy that may enact --
William A.Allain: That is the remedy. Your Honor, what I'm trying to say is that it has created no right in the private citizen. The private citizen says "look, I got a right but got no remedy." The right was created -- or the remedy was created by Congress and it gave it to the Attorney General. Now, the man standing over him has not been heard because we're not talking about constitutionality of the Fifteenth Amendment. We're talking about a mere process that Congress felt was necessary to inform the Attorney General.
Thurgood Marshall: If the man is denied the right to vote because of race, he's slightly injured.
William A.Allain: He can bring an independent lawsuit, Your Honor, based on that.
Thurgood Marshall: In what Court?
William A.Allain: Well, as we said in the Court here today that if he gets -- if we extend the law, as the appellants attempt to extend today --
Thurgood Marshall: No, under your theory. You said he has a remedy in a Court. Which Court?
William A.Allain: Well, if -- he had a remedy in the District Court of Washington, D.C.
Thurgood Marshall: Where do you get that from?
William A.Allain: If --
Thurgood Marshall: Section 5?
William A.Allain: Sir?
Thurgood Marshall: Do you get that from Section 5?
William A.Allain: I get that from the Section which says that, as far as the declaratory judgment, it must be by the -- it's in Section, I think, Section 12.
Thurgood Marshall: Do you say that if these appellants in this case had filed a case for a three-judge Court for the District of Columbia, it's alright?
William A.Allain: You're right, sir.
Thurgood Marshall: That's your position?
William A.Allain: That's my position because its' not Section 5 that takes away the authority. It's Section, I think, Section 12 which says no -- or 13, no declaratory judgment shall be entered except in the Washington, D.C. Court, but that is talking strictly to Section 5 and Section 4. But, I think we must tie this -- the whole thing here that the government themselves had stated, that the responsibility of enforcing this Act is in them. If, let's take on the Section 4. We had a tested advice. Now, the Act is brought in Washington, D.C. You can't go to the Attorney General's Office under Section 4. You bring it in Washington, D.C. You have the burden of proving that there's been no purpose of effect of discriminating the last five years. There's no right of intervention for a private party. That's a position that the Attorney General's Office took in the Apache County case. So, we have here again something that you might say is a remedy, but no right in this private individual to come in and say "yes, there had been some discrimination." Now, in the Apache County case, the District Court did allow an intervention but under its inherent powers, but the Attorney General's Office took the very opposite view. Now, the next question, Your Honor, that we come to if the Court did not buy argument on all this other and felt the jurisdiction lies here and the private citizen does have the right, we're talking about redistricting, reapportionment in Adams and Forrest Counties. Now, we say the legislative history, the legislative intent, had absolutely nothing to do with reapportionment. We say that the con -- the intent of the Act had only to do with things which went directly to the vote of the registration and nothing absolutely to do to how a candidate shall be selected. Now, here, they're talking about a dilution of vote. There'd been no dilution of vote in this particular case. Instead of voting for one supervisor, they may go for five supervisors. The counties had only done what this Court has commanded in the Avery case, to give the vote to be weighed across the board. Now, we don't think there's anything in the legislative history, in the debates, in this case -- this Court's decision in South Carolina that would ever say that reapportionment cases or redistricting cases were contemplated under the provision of Section 5 of the Voting Rights Act. And, it's -- to look at the hearings themselves, and this is merely what we call a freezing, what we've got here is a legislative freezing. On several occasions, the Attorney General alluded to the fact that this is nothing more than like a reapportionment case where the Court says "this plan is wrong, go back and get another plan and come in here and let's look at it, and if we like it, fine, stamp of approval." But, nobody asked the next question, the very next logical question, if it were ever in the minds of anybody. Reapportionment has been in the minds of Congress. They'd been trying to get an Act passed so they can take it out of the Court's hands. The next logical question would've been "well, Mr. Attorney General, does this apply to reapportionment cases?" He was talking about the same type of authority, same type of freezing principle and, yet, nobody asked the next logical question. Why didn't they ask the next logical question? Because everybody in those hearings, the President already knew that they were not talking about redistricting and reapportionment. That they were talking about -- they would directly affect the vote. They were talking about tests and devices and then supplementing -- I mean, putting something else in that effect. We know here that Section 4 and Section 5 are connected. Section 5 goes out of the window once Section 4 is no more applicable. Why? We're talking about Section -- tests and devices in Section 4, and the same type of thing they were talking about in Section 5 was saying that you're going to supplant for the tests and devices. We say to the Court that if this Court finds that this type if actions come within the purview of the Voting Rights Act of 1950 -- 1965, you have almost started the reapportionment, You have taken out of the District Court the right to look at any plan and approve that plan, and they had placed in Washington, D.C. Now, there had been a lot of talk here this morning about "well, if you submit your plan, if it's good, you'll get it approved." Suppose a count -- a state doesn't want to submit the plan. Suppose a county doesn't want to submit the plan. What are you going to do about it? This would completely establish what the Reynolds case said, what the Fourteenth Amendment case has said.
Abe Fortas: Well, what do you suggest we do about it? Supposing that this Court holds that for your opponent here, and suppose that it is -- this Court should decide that the statute commands it to be incumbent upon the state to submit these plans and suppose the state doesn't do it. Is that what you're putting up test, really?
William A.Allain: You mean the relief to be granted by this Court, Your Honor?
Abe Fortas: Yes, I'm asking if you're really suggesting to us a state of facts in which this Court holds that the Congress required that these matters at issue in this cases be submitted to the Attorney General. Are you really asking us what happens if the state doesn't comply?
William A.Allain: Your Honor, I only used that argument as to the effect that I do not believe that Congress ever intended to fully roadblock or to impair or put an obstacle in the path of the rationale of the Reynolds case and Avery versus Midland Texas. I think --
Abe Fortas: Yes, but I just thought --
William A.Allain: I'm just posing that before the Court.
Abe Fortas: I just want to make sure that you are not suggesting that we have to consider what happens if the state does not comply with our decree.
William A.Allain: No, Your Honor. I was suggesting that the, more or less, absurdity of the fact that Congress, concerned with the Fourteenth Amendment and redistricting will come along here with the 1965 Voting Rights Act, had ever intend --
Abe Fortas: You're talking about that one trick in the case.
William A.Allain: That's right, Your Honor, if it ever intend that that be taken out of that particular Act. Mr. Wells, Your Honor, will direct his remarks basically to the cases which are involved. Thank you.
Earl Warren: Mr. Wells.
Will S.Wells: Mr. Chief Justice and may it please the Court. The first matter I want to discuss is Number 36, if the Court please, the Whitley case. This case was originally brought challenging the amendment of the Section involved on two grounds, one, that it was unconstitutional and the other was that it was in violation of Section 5. The constitutional issue was completely take out of the case in its entirety by stipulation. I believe Mr. Justice Marshall asked counsel this morning, first, why he took it out and he said that he took it out at that time because we were trying to get a -- for a decision. The present counsel was not a member of counsel at the time this matter was brought in Court at that time. I handled it from its conception. The stipulation was entered into at the request of Williams himself and was actually drawn by plaintiff's counsel at that time. Mr. Derfner came along after all matters were passed. We did not, so the only question here, as I see in this case is this. Does this statute come within the purview of Section 5 of the Voting Rights Act? It was not submitted to the Attorney General nor was it submitted to the Court of the District of Columbia because we did not feel that it came within the purview of the Act or required to be. And, the Court might note, in the stipulation which is found on pages 38 and 39 of the appendix in Number 36. I was willing to stipulate with counsel that the State of Mississippi in enacting House Bill 68, Mississippi laws of 1966, which amended the Section 3260 of Mississippi Code, did not comply with the provisions of 42 USC 1973 (c) which is Title 5. It has not been submitted to the Attorney General or to the District of Columbia. This is not to be construed as a concession by the defendants that the State of Mississippi was any -- under any lawful obligation to so comply with the provisions of that Section.
Earl Warren: What page is that?
Will S.Wells: That's on -- at the bottom of page 38 in appendix A of the appendix of Number 36. In other words, we took that position from the start. Now, in going --
Earl Warren: Can I ask you, Mr. Wells, what -- how did that affect today this case right at the present time, the fact that you refuse to acknowledge that they should go to the Attorney General?
Will S.Wells: If the Court please, I've taken this issues I go through to explain why I do not think it did.
Earl Warren: You're going to explain it now?
Will S.Wells: Yes, sir.
Earl Warren: I see.
Will S.Wells: In the hearings -- in all the hearings, if the Court please, before Congress, everything was talked about was voting, people's rights to vote, to register to vote. The only place that I can find, after a complete reading of every -- the congressional records, all of the hearings both in the Senate and in the House, and in the debates on the Floor, and I read them all, the only place we find anything said about candidates running for office as against a person's right to vote for office, which is cited in appellee's brief in Number 36 at pages 10 and 11, we find this and it's found in page 74 of the hearing before the Subcommittee Number 5 of the Committee on Judicial and the House of Representatives of the 89th Congress. Mr. Corman, he was talking to Mr. Burke Marshall who, at that time, was an Assistant Attorney General and one of the Chief Architects of this very Civil Rights Act which was brought as a matter of common knowledge at the recommendation and at the request of the President of the United States, as he told the Joint Session of Congress. We find this, Mr. Corman, we have not talked at all about whether we have to be concerned with not only who can vote but who can run for public office, and that has been an issue in so many years in South in 1964. Had you given any consideration to whether or not this Bill ought to address itself to the qualifications for running for public office as well as the problem of registration? Mr. Marshall, the problem that the Bill was aimed at was the problem of registration. Congress -- if there is a problem of another sort, I would like to see it corrected, but that is not what we were trying to deal with in this Bill. And, nowhere else have I been able to find any sort of discussion that would indicate any other different questions. Now, Section 3260 which has been amended sets different qualifications for people running for office. They raise the number of signatures that a candidate has to have on petition running for a statewide office from 1,000 to 10,000 at a time, and in answer to the Chief Justice's questions this morning, when there was an excess of 650,000 registered voters in Mississippi. It provided further that because it had been invited by the Supreme Court of Mississippi, it has called attention in the Court's opinion in this case at an earlier time where a man had run -- had taken part in a primary election and then run as an independent, and the Court said he had a right to do that as a candidate because there was no statute against it, it would have to be done by legislature. So, they provided what? If you vote in a primary election that's going to nominate candidates to run for office, you've got the right to run in that primary if you want to again. But, if you vote in that primary, then you yourself can't qualify as an independent candidate in the general election. You're trying to beat the very man that --
William J. Brennan, Jr.: Well, Mr. Wells, isn't that at least a burden upon one's primary election vote?
Will S.Wells: No, sir. It's a burden upon a c --
William J. Brennan, Jr.: I know, isn't -- it says here if you -- you don't have to -- you can vote in a primary election or not but if you vote in a primary election, then you may not stand for office as an independent candidate for any office.
Will S.Wells: At the ensuing elections.
William J. Brennan, Jr.: Well, now, isn't that at least a qualification upon one's right to vote as freely as he want to -- wishes in a primary election because you'd have to stop and think "I better not vote in this primary election because if I do, now I can't be an independent candidate for office."
Will S.Wells: If the Court please --
William J. Brennan, Jr.: Well, isn't it, Mr. Wells, to that extent at least?
Will S.Wells: Let's take the rest of the statute, if the Court please, uncoupled with it.
William J. Brennan, Jr.: Well, I'm only looking at what you have in the stipulation.
Will S.Wells: Alright, sir. Now, let's take the rest of the statute.
William J. Brennan, Jr.: Well, just -- would you mind? In -- so far, isn't that at least on the face of it, a burden on the right to vote in the primary?
Will S.Wells: It's a burden on his individual right to vote.
William J. Brennan, Jr.: Now, if it is, isn't it then a standard practice of procedure with respect to voting different from that enforced or in effect on November 1, 1964?
Will S.Wells: For that individual? It would be different if for that individual is concerned, yes, sir.
William J. Brennan, Jr.: Well, why doesn't that automatically then bring it within the coverage of Section 5?
Will S.Wells: If the Court please, it doesn't prohibit him from voting.
William J. Brennan, Jr.: I know it doesn't, but I don't read the statute, Mr. Wells, as dealing with prohibitions from voting. It's only whether or not a given standard practice of procedure with respect to voting is different from the enforced or in effect on November 1, 1964, and I'm just suggesting if there was no such burden on the right to vote in the primary election on November 1, 1964, and it seems to me the new statute imposes a different standard than that in effect on November 1, 1964.
Will S.Wells: If the Court please, I don't think it goes that far. I think it does -- it affects his right to run for office. It affects his right to run for office, yes, sir, but not his right to vote.
William J. Brennan, Jr.: Well, it may be that your legislature intended to affect his right to run for office, but if the device they choose to affect his right to run for office is to burden his vote in a primary election, then I find it hard to see how that doesn't come within the coverage of and the purview of Section 5.
Will S.Wells: If the Court please, I don't view it, in all efforts to Your Honor, in that vein. I think it has affected his right to run for office, yes, sir, but it hadn't change the standard of his right to vote originally in the primary election.
Earl Warren: Didn't they tell him if you want to, you could vote. Of course, you've got to give up your position, so that's your problem?
Will S.Wells: If you're going to vote in the primary election and take part, this is not in the record and, if the Court please, might be interesting in one which counsel has drawn to. I happen to know the reason for part of that which is not in the record and it was trying to keep republicans from getting out the democratic primary support in the weakest man and then running until somebody gets him in the general election. That was what was happening, and that's actually what brought about the statute. If the Court is interested, they've had no racial view at all, but that had been happening. Anyway, deliberately, they said "let's get together. He's the weakest man in that race and let's for him in the primary and then run somebody against him in the general election." If they had the chance to beating him, they would. That's the case.
Abe Fortas: Republicans have constitutional rights, too, don't they?
Will S.Wells: Yes, sir, they do, and I want to say, quite frankly, that I think that this election is going to show they're also a little bit farther than they were. Now, if the Court please, we go to then -- the other legislative history in this matter. All through it out, which is set up in our brief, everything the whole colloquy is talking about through this thing is the right to vote, the right to vote, the right to vote, the right to register to vote. The right to run for office? No. That's the distinction that we make as far as this case is concerned. Now, as to the Bunton ballot case which has to do with the appointing of superintendents of education, I can say to the Court quite frankly and quite honestly that that has given me quite a lot of concern.
William J. Brennan, Jr.: May I just ask you, Mr. Wells, I take it, to the extent that this problems of reapportionment in any of these cases, Bunton doesn't raise it, does it?
Will S.Wells: No, sir.
William J. Brennan, Jr.: When you changed from an election to --
Will S.Wells: No, sir. Here's what Bunton does in this case --
William J. Brennan, Jr.: But, I mean, when you -- a statute that changes from an election -- elective methods to an appointive method, wouldn't that be an appor -- a reapportionment statute?
Will S.Wells: Not whatsoever. Here's the situation, if the Court please. First, I call the Court's attention, in those cases, you haven't got the three counties involved. Although they allude to 11, you've got only representatives of the class with 3 counties.
William J. Brennan, Jr.: Of three?
Will S.Wells: Yes, sir.
William J. Brennan, Jr.: Yes.
Will S.Wells: Leflore, Jefferson, and Holmes. The pleadings themselves say we have registered voters in Jefferson County who desire to run for Superintended of Education in Jefferson County. We bring this suit on behalf of ourselves and the class of all other voters and potential candidates in Jefferson County, the other suit says in Claiborne County, the other suit says in Holmes County. They don't even attempt to represent the class in any counties except those.
Potter Stewart: How many counties are there in Mississippi?
Will S.Wells: I beg your pardon?
Potter Stewart: How many counties are there in Mississippi?
Will S.Wells: In Mississippi?
Potter Stewart: Yes.
Will S.Wells: 82, sir.
Potter Stewart: 82?
Will S.Wells: Yes, sir.
Thurgood Marshall: And how many covered by this statute?
Will S.Wells: How many are covered by this statute? 11, I believe, if the Court please. I think it's 11.
Thurgood Marshall: Why?
Will S.Wells: Mr. Justice Marshall, I cannot answer that to save my life, except to suggest this. The statute originally provided where the matter could be presented to a vote of the people to determine where that would be done and if an election was held and they voted that it could be done. Somebody comes along and doesn't want to go through that to his county and introduces an amendment to amend it and provided that, in my county, it will be automatic and somebody else says "well, I want to get included too," and that's the way those things go.
Thurgood Marshall: Mr. Wells, since you don't know and I don't know and nobody in this room knows, wouldn't it be wise for somebody to find out whether or not it was for reason of race? I'm not saying it is, but don't you think it'd be worthy of finding it out? Wouldn't Mississippi be happier, too?
Will S.Wells: If the Court please, if I had been a member of the legislature, I've never voted for it. If it so happens that the legislature acts very independently of the Attorney General and, quite often, not in conformity with, sometimes, our recommendations. I frankly must say that it is a closed question. In my opinion, of course, the constitutionality of that is not involved. It's a question of whether or not he'd conform to that. I'm frank to say that if this Court finds that this three-judge Court was promptly convened and had jurisdiction to determine that question in those cases. It is a closed question in my mind and I cannot, and will not, insist that I think that those -- that statute or those statutes do not come within the purview of Section 5. Now, I as -- I take a complete honest position with the Court and that case there has given me con -- some concern for these reasons, it takes somebody's right to vote away from him, removes him from the voting right, and I think this. I think if it were attacked on constitutional grounds as if racing ahead and they had left that in the case before the Court on the basis of the unconstitutional ground or I think that that statute is in violation of Mississippi's own law. I think it's local and private legislation attempted to have been enacted under a general statute and I think if it were attacked in the Mississippi Courts, it would be stricken down in the State Courts. I think they had a complete bran -- an actual remedy. They go right into State Court and the Courts would've held it -- would've stricken down on the grounds that it's local and private legislation attempted to be enacted as a general statute right in the face of the constitution.
Potter Stewart: Of course that -- that may well be, but that really is entirely irrelevant to the issue here before this Court, isn't it?
Will S.Wells: It's entirely irrelevant to the issue in this Court and if the Court please and I'm saying to this Court, quite frankly and quite honestly, that it is a much closer question as to whether it comes under the Section 5 --
Potter Stewart: Section 5.
Will S.Wells: In my opinion, that either the Whitley case or the other, and I am not going to say to this Court and urge this Court to say that I take the absolute position that it does. It's in the area there. I do think that, in the Whitley case that, that Section has to do with candidates, what else about candidates, and I do not believe it is within the purview of Section 5, honest about -- I'm very frank about that. And, if the Court please, I -- unless there are some questions that the Court wants, I think the rest of the matter has been covered.
Earl Warren: Very well. Mr. Derfner.
Armand Derfner: May it please the Court. The position of all the appellants on the question of relief is as follows. We believe that Section 5 imposed an additional requirement for putting into effect a state statute within its coverage that, in the absence of fulfilling that requirement, the statute was not in effect and it was as if no statute had been passed. Therefore, we believe that, since the statutes in these cases have been void and are now void, that we are entitled to new elections that are retrospective relief as well as prospective relief the day this Court reverses the judgments below. At that point, the proper relief would be for the Court to remand to the Court below for new elections. We don't think it's the job of this Court or the Court below to tell the state what to do about whom to submit the statute to, about whether to submit the statute at all, or about what to do if it wishes to put the statute into effect. If the state wishes to submit the statute to somebody and come back to the Court below before such time as is fixed promptly for holding a new election, then that Court might, within the exercise of its equitable discretion, decide to, if there were a favorable determination, favorable to the state, might decide not to hold the new election. But, we think that the state -- the Court below should proceed expeditiously to hold new elections, that those new elections should be held and --
Byron R. White: Do you think there's any analogy, as you know, in many reapportionment cases where the Court has thought that there was malapportionment that an election was coming up. The Court has sanctioned the conduct of the election, although under a malapportioned system because of the difficulty of getting things corrected before the election came along. We did that, didn't we, in several cases?
Armand Derfner: Yes.
Byron R. White: Don't you suppose there's something -- here, you have situations which are now passed.
Armand Derfner: Yes, but at the time these cases were brought, in each case, the proper thing for the Court below to have done and the convenient thing in all cases would've been to grasp the --
Byron R. White: Yes, but the Court dist it. The Court didn't -- we're faced with a fact, not a theory as to saying --
Armand Derfner: That's right.
Byron R. White: I'm just wondering over my question to you was, don't you see any analogy at all, Mr. Derfner, in what we've done in the reapportionment cases?
Armand Derfner: Yes, I do, but I think that, as Hamer against Campbell, a Fifth Circuit case, says, one of the considerations in exercising the equity jurisdiction of a Court is how difficult it would have been at that time, how disruptive it is now. And, we think it is quite within the equity jurisdiction of this Court and the Court below, and would be the proper remedy to order to go back to the situation as it stood at that time. Otherwise, we think the rights are --
Byron R. White: You think we should do that and we should order the District Court to restore the status quo as quickly as can be, is that --
Armand Derfner: Yes, we do.
Byron R. White: Which, necessarily involves, I suppose, the ousting of the present encumbrance and new elections under the old laws, is it not?
Armand Derfner: That's right.
Earl Warren: Don't you think, Mr. Derfner, that it's hard to be pleased that there is less reason for doing that in this case than in the reapportionment cases for several reasons, that in the reapportionment cases, we held that the apportionment was unconstitutional, yet we gave them the chance to direct it. In this case, where all this is asking is to submit the procedure, to be submitted to the Attorney General without regard to whether it is unconstitutional or not, that it might be better judgment to make a Fairley prospective in this case and, because the Attorney General might say "no, that's -- this is alright, there's no constitutional infirmity here and, therefore, the election is alright."
Armand Derfner: I think, Mr. Chief Justice, we have to look at what the statute was meant to do. The submission to the District Court for the District of Columbia or to the Attorney General was not regarded as a formalistic matter. It was regarded as something of --
Earl Warren: Not regarded as what?
Armand Derfner: Not regarded as a formalistic matter. It was regarded to something --
Earl Warren: Didn't it say that? I didn't notice.
Armand Derfner: No, it was regarded to something of great substance. It was regarded as a way of making certain that this statute has -- had, as close as possible to automatic effect, as we said in South Carolina versus Katzenbach. It doesn't seem to me that Congress, in seeking to pass, an -- as automatic as possible, a trigger statute, would've meant to allow these rights to be delayed for so long. I might say -- what I was trying to say before in connection with the lower Court's equity jurisdiction is that the -- if the Court orders new elections, I should think that if the state in the interim were to go to the Attorney General and get a favorable determination before those new elections took place, it would be well within the equitable jurisdiction of the Court below to set aside the order for new elections. All I'm saying is that the Court's procedure should go on and not -- and whatever can be done by the state within such seasonable time as exists before the election which, almost certainly, would include time to get a favorable response if one were forthcoming from the Attorney General, could be effective. But, I don't think that the Court should wait until the state has a chance to seek a declaratory judgment in the District of Columbia then appeal that to this Court. By that time, what we've had is close to the five years of the operation of the statute, eaten up by the state's recalcitrance, and I don't think that's what Congress intended.
Earl Warren: Well, is it your position then that if we follow you, that we remand this case and require the matter to be submitted to the Attorney General, you're going to call for elections?
Armand Derfner: No, Your Honor, I believe this Court's proper order should call -- should direct the Court below to call for new elections. What the state wishes to do in the way of submission or to whom it wishes to submit is up to the state. If the state wishes to submit, it may do so. If it gets an answer back in time before the election and it certainly would have time to, that's fine. If the state does not wish to submit and it might decide, for example in the Bunton case, that it doesn't wish to submit, then it's not up to this Court or the Court below to tell -- to suggest to the state what it should do to put -- to comply with its obligations under Section 5.
Thurgood Marshall: Well, it's a c --
Earl Warren: If we order the elections and the Attorney General approved the statutes, then they'd be frustrating the mandate, don't you think?
Armand Derfner: No, because I think, in that event, if the Court below decided that, in its equitable discretion, that the approval, even at this late date, indicated that the state's error was, in effect, harmless, I think that would be quite consistent with this Court's mandate because it would say that this great duty of the state, this not merely formalistic duty, though it had not been done before, had been done now in a way that showed that the statute was proper and could be put into effect. What we're talking about -- in a sense, some of these things don't fit tightly into logical boxes, but we think they were talking about the most practical way of solving the statute and petition the rights --
Abe Fortas: May I ask you if there's another way of getting at it that a possible directive might be that, unless the state chooses to submit the matter to the Attorney General or the United States District Court for the District of Columbia and unless, after such submission, a favorable response is given to the state by the Attorney General or the Courts, then, in that event, the District Court shall order new election.
Armand Derfner: The problem was --
Abe Fortas: Is down to?
Armand Derfner: No, Justice Fortas.
Abe Fortas: No?
Armand Derfner: Not quite, because we're willing to do that in connection with the Attorney General, submission to the Attorney General, because, as a practical matter, there'd be a chance -- there'd be time to get a response from the Attorney General before any new election were held, and we're willing to do that because we don't believe that would hold anything up. We're not willing, though, to agree that that relief should be held up until a submission to the --
Abe Fortas: Well, I know, but you're raising questions to whether we should, in effect, as a penalty for what arguably is a state action here, compel the state to go to the Attorney General rather than to pursue what is a statutory alternative, namely to go to the District Court for the District of Columbia.
Armand Derfner: We think the baseline, Justice Fortas, is that the state is not entitled to put the statute in effect, that the statech ha -- state had no statute until such time as it complied. We think that a Court has equitable discretion to essentially give the state more than it's entitled to, but not where that might result in frustrating appellant's rights for an additional year or two.